Exhibit 10
 
EXECUTION VERSION
 
Deal CUSIP Number  - 45823QAL6
Facility CUSIP Number - 45823QAM4
 


 
FIVE YEAR CREDIT AGREEMENT
 
among
 
INTEGRYS ENERGY GROUP, INC.,
as Borrower
 
THE LENDERS IDENTIFIED HEREIN,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND UNION BANK, N.A.,
as Syndication Agents


JPMORGAN CHASE BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK LTD
and
THE BANK OF NOVA SCOTIA
as Documentation Agents


U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent and Swing Line Lender




J.P. MORGAN SECURITIES LLC,
KEYBANK NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK LTD
and
THE BANK OF NOVA SCOTIA
as Lead Arrangers and Book Managers


and


U.S. BANK NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
and
UNION BANK, N.A.
as Active Lead Arrangers and Book Managers


DATED AS OF JUNE 13, 2012


 



Integrys Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

Section 1. DEFINITIONS AND ACCOUNTING TERMS   1            1.1 Definitions  1  
         1.2
Computation of Time Periods 
 17            1.3
Accounting Terms 
 18            1.4 Letter of Credit Amounts  18        
Section 2.
LOANS 18            2.1
Revolving Loan Commitment 
 18            2.2
Method of Borrowing for Revolving Loans 
 19            2.3 Funding of Revolving Loans   19            2.4 Continuations
and Conversions   19            2.5 Minimum Amounts  20            2.6
Reductions and Increases of Revolving Loan Commitment   20            2.7
Evidence of Debt   22            2.8 Swing Line Loans  22             2.9
Letters of Credit 
25             2.10 Cash Collateral  35             2.11 Defaulting Lenders 36 
       
Section 3.
PAYMENTS 38             3.1  Interest  38             3.2 Prepayments 39       
     3.3 Payments 39             3.4 Fees 40             3.5
Place and Manner of Payments 
40             3.6 Pro Rata Treatment 40 



 
 



 
i
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 



 



 



 



 

  3.7
Computations of Interest and Fees 
 41           3.8
Sharing of Payments 
 42         Section 4.
ADDITIONAL PROVISIONS REGARDING LOANS 
42            4.1
Pricing Provisions 
42            4.2
Capital Adequacy 
 44           4.3 Compensation 45            4.4 Taxes 45            4.5
Replacement of Lenders 49          Section 5.
CONDITIONS PRECEDENT 
49            5.1
Closing Conditions 
49            5.2
Conditions to Each Extension of Credit 
51         
Section 6.
 REPRESENTATIONS AND WARRANTIES  52            6.1
Organization and Good Standing; Assets 
52            6.2
Due Authorization 
52            6.3
No Conflicts 
53            6.4 Consents 53            6.5
Enforceable Obligations 
53            6.6
Financial Condition 
53            6.7
No Material Change 
53            6.8
No Default 
54            6.9 [Reserved] 54            6.10 Litigation 54            6.11
Taxes 54            6.12
Compliance with Law 
54            6.13 ERISA 54 







 
 



 
ii
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 



 
 
 



 

  6.14 Use of Proceeds; Margin Stock 55            6.15  Government Regulation
56            6.16 Disclosure 56         
Section 7.
AFFIRMATIVE COVENANTS 56            7.1 Information Covenants 56            7.2
Financial Covenant 58            7.3 Preservation of Existence and Franchises
58            7.4
Books and Records 
 59           7.5
Compliance with Law 
 59           7.6
Payment of Taxes and Other Indebtedness 
59            7.7 Insurance 59            7.8 Use of Proceeds 59            7.9
Audits/Inspections 59            7.10
Restrictive Agreements 
 60         Section 8.
NEGATIVE COVENANTS 
60            8.1
Nature of Business 
60             8.2
Consolidation and Merger 
61            8.3
Sale or Lease of Assets 
61            8.4
Arm’s-Length Transactions 
61            8.5 Fiscal Year 62            8.6 Liens 62         
Section 9.
EVENTS OF DEFAULT 
63            9.1 Events of Default 63            9.2 Acceleration; Remedies 66 
          9.3 Allocation of Payments After Event of Default 66 

 
iii
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 

Section 10.
AGENCY PROVISIONS 
67            10.1
Appointment 
67            10.2  Delegation of Duties 68            10.3
Exculpatory Provisions 
68            10.4
Reliance on Communications 
69            10.5
Notice of Default 
69            10.6
Non-Reliance on Agent and Other Lenders 
70            10.7 Indemnification 70            10.8
Agent in Its Individual Capacity 
71            10.9
Resignation of Agent 
71            10.10 Other Agents 72          Section 11.  MISCELLANEOUS 72     
      11.1 Notices 72            11.2 Right of Set-Off 73            11.3
Successors and Assigns 73            11.4 No Waiver; Remedies Cumulative;
Enforcement 78            11.5
Payment of Expenses, etc. 
79            11.6
Amendments, Waivers and Consents 
80            11.7  Counterparts/Telecopy 81            11.8 Headings  81      
    11.9 Survival of Indemnification and Representations and Warranties  81    
      11.10 Confidentiality  81           11.11 Governing Law; Jurisdiction,
etc.  82           11.12 Waiver of Jury Trial; Waiver of Consequential Damages
83           11.13 Payments Set Aside 83

 
 
 
iv
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
 

  11.14
Time
84            11.15 Severability 84            11.16 Assurances 84           
11.17 USA Patriot Act Notification 84            11.18 Entirety 84           
11.19 No Advisory or Fiduciary Responsibility 84 









 















 


 
SCHEDULES
 
Schedule 1.1                           Commitment Percentages
Schedule 2.9                           Existing Letters of Credit
Schedule 6.1                           Subsidiaries
Schedule 8.3                           Asset Sales
Schedule 8.6                           Existing Liens
Schedule 11.1                         Notices
 
EXHIBITS
 
Exhibit 2.2                                Form of Notice of Borrowing
Exhibit 2.4                                Form of Notice of
Continuation/Conversion
Exhibit 2.7                                Form of Revolving Loan Note
Exhibit 2.8                                Form of Swing Line Loan Notice
Exhibit 7.1(c)                            Form of Officer’s Certificate
Exhibit 11.3                              Form of Assignment and Assumption
 
 
 
v
Integrys Five Year Credit Agreement

--------------------------------------------------------------------------------

 
 
 
FIVE YEAR CREDIT AGREEMENT
 
THIS FIVE YEAR CREDIT AGREEMENT (this “Agreement”), dated as of June 13, 2012,
is entered into among INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation (the
“Borrower”), the Lenders (as defined herein), U.S. BANK NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and UNION BANK, N.A., as Active Lead
Arrangers and Book Managers, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and UNION
BANK, N.A., as Syndication Agents, JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL
ASSOCIATION, MIZUHO CORPORATE BANK LTD. and THE BANK OF NOVA SCOTIA, as
Documentation Agents, J.P. MORGAN SECURITIES LLC, KEYBANK NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK LTD. and THE BANK OF NOVA SCOTIA, as Lead Arrangers and
Book Managers, and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as
administrative agent for the Lenders (in such capacity, the “Agent”), Swing Line
Lender and L/C Issuer.
 
RECITALS
 
WHEREAS, the Borrower has requested that the Lenders provide a $635 million
revolving credit facility to the Borrower for the purposes set forth herein; and
 
WHEREAS, the Lenders have agreed to provide such revolving credit facility on
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
Section 1. DEFINITIONS AND ACCOUNTING TERMS
 
1.1 Definitions.
 
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires.  Defined terms herein shall include in
the singular number the plural and in the plural the singular:
 
“Active Arrangers” means U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Union Bank, N.A.
 
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.
 
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person),
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
controlled by or under direct or indirect common control with such Person.  A
Person shall be deemed to control a corporation if such Person possesses,
directly or indirectly, the power (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such corporation
or (b) to direct or cause direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agent” means U.S. Bank and any successors and assigns in such capacity.
 
“Aggregate Commitments” means, collectively, the Revolving Loan Commitment of
each Lender.
 
“Applicable Percentage” means, at any time, the appropriate applicable
percentages corresponding to the Borrower’s Public Debt Ratings in effect as of
the most recent Calculation Date, as shown below:
 
 
Pricing
Level
 
 
Borrower’s Public
 Debt Rating
Applicable
Percentage for
Eurodollar Loans and Letter of Credit Fees
 
 
Applicable
Percentage for
Base Rate Loans
 
 
Applicable
Percentage for
Commitment Fees
         
I.
A+ or higher from S&P or
A1 or higher from Moody’s
0.875%
0.000%
0.075%
         
II.
A from S&P or
A2 from Moody’s
1.000%
0.000%
0.100%
         
III.
A- from S&P or
A3 from Moody’s
1.125%
0.125%
 
0.125%
         
IV.
BBB+ from S&P or
Baa1 from Moody’s
1.250%
0.250%
0.175%
         
V.
BBB from S&P or
Baa2 from Moody’s
1.500%
0.500%
0.225%
         
VI.
Unrated or BBB- or lower from S&P or
Baa3 or lower from Moody’s
1.750%
0.750%
0.275%


 
 
 
2

--------------------------------------------------------------------------------

 


The Applicable Percentage for Eurodollar Loans, Letter of Credit Fees and Base
Rate Loans and the Commitment Fees shall, in each case, be determined and
adjusted on the date (each a “Calculation Date”) five Business Days after the
date there is a change in the Borrower’s Public Debt Rating.  Each determination
of the Applicable Percentage shall be effective from one Calculation Date until
the next Calculation Date.  Any adjustment in the Applicable Percentage shall be
applicable to all existing Revolving Loans as well as any new Revolving Loans
made.
 
In the event that the Public Debt Ratings of S&P and Moody’s do not correspond
to the same Pricing Level, then the higher of the two ratings shall determine
the Pricing Level, except that if the Public Debt Ratings differ by more than
one Pricing Level, the Pricing Level that is one Pricing Level lower than the
Pricing Level corresponding to the higher of such ratings shall determine the
Pricing Level.  If only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Pricing Level shall be determined by reference to the available
rating.
 
The Borrower shall promptly deliver to the Agent, at the address set forth on
Schedule 11.1, information regarding any change in the Borrower’s Public Debt
Rating, as determined by S&P and Moody’s, that would change the existing Pricing
Level pursuant to the preceding paragraph.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3), and accepted by the Agent, in substantially the form
of Exhibit 11.3 or any other form approved by the Agent.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Base Rate” means, for any day, the rate per annum equal to the greatest of (a)
the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime Rate
in effect on such day or (c) the Eurodollar Rate for a one-month Interest Period
commencing on such day plus 1.00%.  If for any reason the Agent shall have
determined (which determination shall be conclusive absent demonstrable error)
that it is unable after due inquiry to ascertain the rate set forth in clause
(a) and/or (c) of the preceding sentence for any reason, including the inability
or failure of the Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regard to such clause
(a) or (c), as applicable, until the circumstances giving rise to such inability
no longer exist.  Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or the Eurodollar Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate, respectively.
 
“Base Rate Loan” means a Revolving Loan which bears interest based on the Base
Rate or a Swing Line Loan.
 
“Borrower” means Integrys Energy Group, Inc., a Wisconsin corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrower Materials” has the meaning specified in Section 7.1.
 
“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders and the Agent, whenever arising, under this Agreement,
the Notes or any of the other Credit Documents.
 
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Milwaukee, Wisconsin and New York, New York;
provided that in the case of Eurodollar Loans or Base Rate Loans as to which the
Base Rate is determined in accordance with clause (c) of the definition of “Base
Rate, means any such day that is also a London Banking Day.
 
“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the applicable L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for Letter of Credit Obligations,
obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) the applicable L/C Issuer or the Swing
Line Lender (as applicable) (which documents are hereby consented to by the
Lenders). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
 
“Change in Law” means, in respect of any Lender, the occurrence, after the date
of this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority having jurisdiction over such Lender; or (c) the making
or issuance of any request, guideline or directive (whether or not having the
force of law) by any Governmental Authority having jurisdiction over such
Lender; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act but
excluding any employee benefit plan of the Borrower or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) has become, directly or indirectly, the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or
 
 
4

--------------------------------------------------------------------------------

 
 
only after the passage of time), by way of merger, consolidation or otherwise,
of 30% or more of the voting power of the Voting Stock of the Borrower on a
fully-diluted basis, after giving effect to the conversion and exercise of all
outstanding warrants, options and other securities of the Borrower (whether or
not such securities are then currently convertible or exercisable), or (b)
during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors of the Borrower
cease for any reason to constitute a majority of the directors of the Borrower
then in office unless (i) such new directors were elected or nominated by a
majority of the directors of the Borrower who constituted the board of directors
of the Borrower at the beginning of such period or (ii) the reason for such
directors failing to constitute a majority is a result of retirement by
directors due to age, death or disability.
 
“Closing Date” means the date hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment Fee” has the meaning specified in Section 3.4(a).
 
“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1 attached
hereto, as such percentage may be modified by assignment in accordance with the
terms of this Agreement or by reductions or increases in the Revolving Loan
Commitment pursuant to Section 2.6 hereof.
 
“Confidential Information” means information furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with this Agreement, but does
not include any such information that (a) is generally available to the public,
(b) was available to the Agent or any Lender on a nonconfidential basis prior to
its disclosure to the Agent or such Lender by the Borrower or any of its
Subsidiaries or (c) is available to the Agent or such Lender on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries.
 
“Credit Documents” means this Agreement, the Notes, the LOC Documents and all
other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.
 
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower, the Agent
or Swing Line Lender in writing that it does not intend to comply with its
funding obligations, or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit (unless such writing or
 
 
5

--------------------------------------------------------------------------------

 
 
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Agent (based on its reasonable belief that such
Lender may not fulfill its funding obligations) or the Borrower, to confirm in a
manner reasonably satisfactory to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any debtor relief law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or a custodian appointed for it or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.11(b)) upon delivery of written
notice of such determination to the Borrower, the Swing Line Lender and each
Lender.
 
“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income tax purposes as an
entity separate from its owner.
 
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
 
“Effective Date” means the date on which the conditions set forth in Section 5.1
shall have been fulfilled (or waived in the sole discretion of the Lenders).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.3(b) (subject to such consents, if any, as may be
required under Section 11.3(b)).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section
 
 
6

--------------------------------------------------------------------------------

 
 
4001(a)(14) of ERISA, or is a member of a group which includes the Borrower or
any of its Subsidiaries and which is treated as a single employer under Sections
414(b), (c), (m), or (o) of the Code.
 
“Eurodollar Loan” means a Revolving Loan bearing interest at the Adjusted
Eurodollar Rate.
 
“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:
 
 
“Eurodollar Rate” =
London Interbank Offered Rate

 
1 - Eurodollar Reserve Percentage

 
“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities, as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not a Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time.  Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefit of
credits or proration, exceptions or offsets that may be available from time to
time to a Lender.  The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning specified in Section 9.1.
 
        “Excluded Taxes” means, with respect to the Agent, any Lender (or any
participant of a Lender), the L/C Issuer, or any other recipient of any payment
to be made by or on account of any obligation of the Borrower hereunder:
 
(i) any Tax imposed on or measured by net income (however denominated), or any
franchise Tax (or Tax on capital or net worth), that is: (a) imposed by the
jurisdiction in which (or within a political subdivision of which) such
recipient is organized or maintains an office; or (b) imposed by any other
jurisdiction in which such recipient is subject to Tax as a result of a present,
former, or future connection between the jurisdiction and such recipient (or
affiliate of such recipient) (other than a connection arising solely as a result
of the execution and the delivery of the Credit Documents, the receipt of
payments under the Credit Documents, or the exercise of rights or performance of
obligations under the Credit Documents);
 
(ii) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction in which the Borrower or an office of such
recipient is located;
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) any backup withholding Tax that is required by the Code to be withheld
from amounts payable to a recipient that has failed to comply with Section
4.4(f)(i);
 
(iv) withholding Taxes that would not have been imposed but for a failure by any
Lender (or participant of a Lender), or any legal or beneficial holder of an
interest in any entity (other than an entity that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code) through which payments by
or on account of any Borrower Obligations are made, to comply with any
applicable reporting or other requirement if such compliance is required by
FATCA as a precondition to relief or exemption from such Tax; and
 
(v) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 4.5), any U.S. withholding Tax that (a) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
laws in force at the time such Foreign Lender becomes entitled to any rights
under this Agreement (or designates a new lending office), or (b) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 4.4(f)(ii), (iii), or (iv).
 
“Existing Credit Agreement” means the Credit Agreement dated as of April 23,
2010, among the Borrower, the financial institutions identified as lenders
therein, and Bank of America, N.A., as agent for the lenders thereunder.
 
“Extension of Credit” means, as to any Lender, (i) the making of a Loan by such
Lender (or a participation therein by a Lender) and (ii) the issuance of a
Letter of Credit by an L/C Issuer (and the participation therein by the
Lenders).
 
“FATCA” means Sections 1471 though 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not  materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Fee Letters” means, collectively, (a) that certain letter agreement, dated as
of May 14, 2012 between the Agent and the Borrower, (b) that certain letter
agreement dated as of May 14, 2012 among the Borrower and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., (c) that certain letter agreement dated as of May
14, 2012  between the Borrower and Union Bank, N.A. and (d) that certain letter
agreement, dated as of May 14, 2012 among the Borrower, JPMorgan Chase Bank,
N.A., J.P. Morgan Securities LLC, KeyBank National Association, Mizuho Corporate
Bank Ltd and The Bank of Nova Scotia, in each case as amended, modified,
supplemented or replaced from time to time.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the
 
 
8

--------------------------------------------------------------------------------

 
 
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to U.S. Bank  on such day
on such transactions as determined by the Agent.
 
“FIN 46” means FASB Interpretation No. 46 “Consolidation of Variable Interest
Entities” published January 2003 by the Financial Accounting Standards Board, as
the same may be amended from time to time.
 
“First Mortgage Indentures” means (a) that certain First Mortgage and Deed of
Trust dated as of January 1, 1941, from Wisconsin Public Service Corporation to
U.S. Bank National Association (successor to First Wisconsin Trust Company), as
trustee, as heretofore or hereafter amended, modified and supplemented and any
substitute or replacement mortgage indenture, (b) that certain Indenture dated
as of December 1, 1998, between Wisconsin Public Service Corporation and U.S.
Bank National Association (successor to Firstar Bank Milwaukee, N.A.), as
trustee, as heretofore or hereafter amended, modified and supplemented and any
substitute or replacement mortgage indenture, (c) that certain Indenture of
Mortgage dated May 1, 1947, from Upper Peninsula Power Company to U.S. Bank
National Association (successor to City National Bank and Trust Company of
Chicago), as trustee, as heretofore or hereafter amended, modified and
supplemented and any substitute or replacement mortgage indenture, (d) that
certain Indenture dated as of March 1, 1928, and restated as of June 1, 1951,
between The Peoples Gas Light and Coke Company and U.S. Bank National
Association (successor to Illinois Merchants Trust Company), as trustee, (which,
among other things, assumed the First and Refunding Mortgage dated January 2,
1926 from Chicago By-Product Coke Company) as heretofore or hereafter amended,
modified and supplemented and any substitute or replacement mortgage indenture
and (e) that certain Indenture dated April 1,1955 from North Shore Gas Company
to U.S. Bank National Association (successor to Continental Illinois National
Bank and Trust Company of Chicago), as trustee, as heretofore or hereafter
amended, modified and supplemented and any substitute or replacement mortgage
indenture.
 
“Foreign Lender” means (i) a Lender (or a participant of a Lender) that is
neither a Disregarded Entity nor a “United States person” (as defined in Section
7701(a)(30) of the Code), and (ii) a Lender (or participant of a Lender) that is
a Disregarded Entity and that is treated for U.S. federal income tax purposes as
having as its sole member a Person that is itself neither a Disregarded Entity
nor a “United States person” (as defined in Section 7701(a)(30) of the Code).
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Obligations in respect of Letters of Credit
issued by such L/C Issuer other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Commitment Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” of any Person means, without duplication, the sum of (a) all
Indebtedness of such Person for borrowed money, except to the extent such
Indebtedness is “non-recourse” to such Person or recourse for payment of such
Indebtedness is limited to specific assets of such Person (whether or not
included on a consolidated balance sheet of such Person), (b) the principal
portion of all obligations of such Person under capital lease obligations, (c)
all obligations, contingent or otherwise, relative to the face amount of all
letters of credit issued to support Indebtedness of the kinds referred to in
clauses (a) and (b) above, (d) all Guaranty Obligations of such Person with
respect to Indebtedness and obligations of the type described in clauses (a)
through (c) hereof of another Person; provided that such Guaranty Obligations
are required to be reported as liabilities on a balance sheet of such Person
prepared in accordance with GAAP (and without duplication of any liability
already appearing as a liability on such balance sheet); and further provided
that, in the event a Guaranty Obligation is limited as to dollar amount, such
Guaranty Obligation shall not exceed such limitation, and (e) all Indebtedness
and obligations of the type described in clauses (a), (b), and (c) hereof of
another Person, secured by a Lien on any property of such Person whether or not
such Indebtedness or obligations has been assumed by such
Person.  Notwithstanding the foregoing, Funded Debt shall not include trust
preferred securities, if any, shall not include interest on Indebtedness that is
accrued in the ordinary course of business and shall not include intercompany
Indebtedness.
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3; provided, however,
that GAAP shall mean IFRS if and to the extent the Borrower elects to or is
required to use IFRS in making public filings under the federal securities laws.
 
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Funded Debt
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Funded Debt, or (b) to advance or provide funds or other support for
the payment or purchase of such Funded Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made; provided that, in the event a Guaranty
Obligation is limited as to dollar amount, such Guaranty Obligation shall not
exceed such limitation.
 
“Honor Date” has the meaning specified in Section 2.9(g).
 
 
10

--------------------------------------------------------------------------------

 
 
“IFRS” means International Financial Reporting Standards as in effect from time
to time.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person (other than trade payables and
pension and other deferred compensation obligations to officers, directors and
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed, (f) all Guaranty
Obligations of such Person, (g) the principal portion of all obligations of such
Person under (i) capital lease obligations and (ii) any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product of such Person where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, (h) all obligations of such Person to repurchase any
securities which repurchase obligation is related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (i) the net obligations of such Person in respect
of interest rate protection agreements, foreign currency exchange agreements,
Permitted Energy Transactions or other interest or exchange rate hedging
arrangements, and (j) the maximum amount of all outstanding performance and
standby letters of credit issued or bankers’ acceptance facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed).  The Indebtedness of any Person shall include the
recourse Indebtedness of any partnership or unincorporated joint venture and for
which such Person is legally obligated.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
“IRS” means the U.S. Internal Revenue Service.
 
“Interest Payment Date” means (a) as to Base Rate Loans (including Swing Line
Loans), monthly in arrears on the first day of each calendar month of the
Borrower and the Maturity Date and (b) as to Eurodollar Loans, the last day of
each applicable Interest Period, in the case of an Interest Period of longer
than three months, the day that is three months after the first day of such
Interest Period and the Maturity Date.  If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the next succeeding Business Day, except that in the case of Eurodollar Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then on the next preceding day.
 
“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or
six months duration, as the Borrower may elect, commencing, in each case, on the
date of the borrowing (including continuations and conversions of Eurodollar
Loans); provided, however,
 
 
11

--------------------------------------------------------------------------------

 
 
(a) if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Maturity Date and (c) where an Interest Period begins on
a day for which there is no numerically corresponding day in the calendar month
in which the Interest Period is to end, such Interest Period shall end on the
last Business Day of such calendar month.
 
“L/C Advance” means, with respect to any Lender, such Lender’s funding of its
participation in any Extension of Credit with respect to Letters of Credit in
accordance with its Commitment Percentage.
 
“L/C Issuer” means U.S. Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., JPMorgan
Chase Bank, N.A., KeyBank National Association, Mizuho Corporate Bank Ltd., The
Bank of Nova Scotia or any other Lender (so long as such Lender expressly agrees
to perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as an L/C Issuer and
notifies the Agent and the Borrower of such express agreement).
 
“L/C Issuer Limit” means, with respect to each L/C Issuer, the maximum amount of
Letter of Credit Obligations related to Letters of Credit issued by such L/C
Issuer as set forth in the Register maintained by the Agent pursuant to Section
11.3(c).  The respective L/C Issuer Limits of U.S. Bank, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., JPMorgan Chase Bank, N.A., KeyBank National
Association, Mizuho Corporate Bank Ltd. and The Bank of Nova Scotia shall be 1/6
of the Letter of Credit Sublimit (unless such L/C Issuer in its sole discretion
agrees with the Borrower to a greater amount from time to time), and shall be
ratably and automatically reduced by the L/C Issuer Limit of any other Lender
that becomes an L/C Issuer.
 
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, any Person added as a Lender pursuant to Section 2.6 and any
Eligible Assignee which may become a Lender by way of assignment in accordance
with the terms hereof, together with their successors and permitted assigns and,
unless the context otherwise requires, includes each L/C Issuer and the Swing
Line Lender.
 
“Letter of Credit Obligations” means the amount available to be drawn on all
outstanding Letters of Credit plus, without duplication, any unpaid
reimbursement obligations of the Borrower under the Letters of Credit; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any LOC Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount available to be drawn on such
Letter of Credit shall be deemed to be the maximum amount available to be drawn
on such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
 
“Letter of Credit Sublimit” means $635,000,000 (provided that the foregoing
amount shall be decreased automatically on a proportionate basis with the amount
of any decrease in the aggregate Revolving Loan Commitment made pursuant to
Section 2.6(a),
 
 
12

--------------------------------------------------------------------------------

 
 
effective as of the date thereof).  The Letter of Credit Sublimit is part of,
and not in addition to, the Revolving Loan Commitment.
 
“Letters of Credit” is defined in Section 2.9.
 
“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries at any
date of determination, the ratio of (a) Total Funded Debt to, (b)
Capitalization, in each case calculated in accordance with GAAP.
 
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
unterminated financing or similar statement or notice filed under the Uniform
Commercial Code as adopted and in effect in the relevant jurisdiction or other
similar recording or notice statute, and any lease in the nature thereof).  The
term “Lien” shall not include statutory priorities or financing statements filed
in connection with operating leases or sales of accounts owed by customers for
energy provided or to be provided outside the normal franchise service areas of
the utility subsidiaries of the Borrower.
 
“Loans” means the Revolving Loans and the Swing Line Loans.
 
“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“London Interbank Offered Rate” means
 
(a) For any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (A) the British Bankers Association LIBOR Rate as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Agent from time to time) (“BBA LIBOR”), at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such published rate is not available at such time for any
reason, the rate determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by U.S. Bank  and with a term equivalent to such Interest Period would
be offered by U.S. Bank’s London Branch to major banks in the London interbank
Eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate determined by the Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made, continued or converted by U.S.
Bank  and with a term equal to one month would be offered by U.S. Bank’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination. 
 
“Material Adverse Effect” means a material adverse effect on (a) the operations,
financial condition or business of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of the Borrower to perform its obligations under this
Agreement or (c) the validity or enforceability of this Agreement, any of the
other Credit Documents, or the rights and remedies of the Lenders hereunder or
thereunder; provided that matters disclosed in writing to the Lenders prior to
the Closing Date shall not be deemed to cause a Material Adverse Effect.
 
“Maturity Date” means the earlier to occur of (a) June 13, 2017 and (b) the date
of termination or reduction in whole of the Commitments pursuant to section 2.6
or 9.2.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.
 
“Net Worth” means, as of any date, the shareholders’ equity or net worth of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP, but excluding any other (non-cash) comprehensive income.
 
“Notes” means the promissory notes of the Borrower in favor of each Lender
evidencing the Revolving Loans and substantially in the form of Exhibit 2.7, as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.
 
“Notice of Borrowing” means a request by the Borrower for a Revolving Loan in
the form of Exhibit 2.2.
 
“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Revolving Loan in the form of Exhibit 2.4.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under
 
 
14

--------------------------------------------------------------------------------

 
 
this Agreement or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
“Permitted Energy Transactions” means commodity sale, purchase or option
agreements or other commodity transactions or purchase or sale of weather
derivatives entered into by the Borrower or any Principal Subsidiary in the
ordinary course of the energy or energy related industry for non-speculative
purposes relating to the purchase or sale of electric power, electric power
transmission capacity, electric generation capacity, natural gas, natural gas
transportation capacity, natural gas storage, generation spark spreads, heating
oil, crude oil, propane, coal or currency.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.
 
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” within the meaning of Section 3(5)
of ERISA.
 
“Platform” has the meaning specified in Section 7.1.
 
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by U.S. Bank as its “prime rate.”  The “prime rate”
is a rate set by U.S. Bank based upon various factors including U.S. Bank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by U.S. Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Principal Subsidiary” means any Subsidiary, whether owned directly or
indirectly by the Borrower, which, with respect to the Borrower and its
Subsidiaries taken as a whole, represents at least twenty percent (20%) of the
Borrower’s consolidated assets or the Borrower’s consolidated net income (or
loss), as shown on the most recent financial statements delivered to the Agent
pursuant to Section 7.1 below.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
 
15

--------------------------------------------------------------------------------

 
 
“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
 
“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 51% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time.  For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Revolving Loan Commitment, the Commitment
Percentage of such Lender multiplied by the Revolving Loan Commitment and (b) at
any time after the termination of the Revolving Loan Commitment, the principal
balance of the outstanding Revolving Loans of such Lender plus the Commitment
Percentage of such Lender multiplied by the Letter of Credit Obligations plus
the Commitment Percentage of such Lender multiplied by the principal balance of
outstanding Swing Line Loans.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and any other employee of the Borrower so designated by any one of the foregoing
officers in a notice to the Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.
 
“Revolving Loan Commitment” means, collectively, SIX HUNDRED THIRTY FIVE MILLION
DOLLARS ($635,000,000), subject to amendment pursuant to Section 2.6, and with
respect to each Lender, shall mean such amount multiplied by such Lender’s
Commitment Percentage (which, as of the date hereof, is set forth opposite such
Lender’s name on Schedule 1.1 attached hereto).
 
“Revolving Loans” means the loans made by the Lenders to the Borrower pursuant
to Section 2.1.
 
“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.
 
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other
 
 
16

--------------------------------------------------------------------------------

 
 
entity in which such person directly or indirectly through Subsidiaries has more
than 50% equity interest at any time.
 
“Swing Line Lender” means U.S. Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” means a loan made by the Swing Line Lender to the Borrower
under Section 2.8(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.8(b), which, if in writing, shall be substantially in the form of
Exhibit 2.8.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate Revolving Loan Commitment.  The Swing Line Sublimit is part
of, and not in addition to, the aggregate Revolving Loan Commitment.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan.
 
“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly or annual audited consolidated balance sheet, as
determined in accordance with GAAP.
 
“Total Funded Debt” means all Funded Debt of the Borrower and its Subsidiaries,
without duplication, on a consolidated basis, as determined in accordance with
GAAP.
 
“U.S. Bank” has the meaning specified in the preamble.
 
“Unreimbursed Amount” has the meaning specified in Section 2.9(g).
 
“Voting Stock” means all classes of the capital stock (or other voting
interests) of a Person then outstanding and normally entitled to vote in the
election of directors.
 
1.2 Computation of Time Periods.
 
 
17

--------------------------------------------------------------------------------

 
 
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  References in this Agreement to “Articles”, “Sections”, “Schedules”
or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to
this Agreement unless otherwise specifically provided.
 
1.3 Accounting Terms.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied in a manner consistent with those
used in preparing the financial statements referred to in Section 5.1(d).  In
the event that any changes occur in GAAP after the date of this Agreement and
such changes result in a material variation in the method of calculation of
financial covenants or other terms of this Agreement, then the Borrower, the
Agent and the Lenders agree to amend such provisions of this Agreement so as to
equitably reflect such changes in order that the criteria for evaluating the
Borrower’s financial condition will be the same after such changes as if such
changes had not occurred.  Notwithstanding the foregoing, any entity that is not
a Subsidiary but would be required to be consolidated in the financial
statements of the Borrower because of FIN 46, (i) shall not be considered a
“Subsidiary” for purposes of this Agreement and (ii) shall not be included in
any computation of any financial covenant herein.
 
1.4 Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the outstanding stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the outstanding stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum outstanding stated amount is in effect at
such time.
 
Section 2. LOANS
 
2.1 Revolving Loan Commitment.
 
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans to the Borrower in Dollars, at any time and from
time to time, during the period from the Effective Date to the Maturity Date
(each a “Revolving Loan” and collectively the “Revolving Loans”); provided,
however, that (i) the sum of the aggregate amount of Revolving Loans outstanding
plus the aggregate amount of Swing Line Loans outstanding shall not exceed the
amount of the Revolving Loan Commitment minus the Letter of Credit Obligations
and (ii) with respect to each individual Lender, the Lender's pro rata share of
outstanding Revolving Loans plus such Lender's Commitment Percentage of
outstanding Swing Line Loans shall not exceed such Lender's Commitment
Percentage of the amount of the Revolving Loan Commitment minus such Lender’s
Commitment Percentage of the Letter of
 
 
18

--------------------------------------------------------------------------------

 
 
Credit Obligations.  Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans.
 
2.2 Method of Borrowing for Revolving Loans.
 
By no later than 1:00 p.m. (New York, New York time) (a) on the date of the
requested borrowing of Revolving Loans that will be Base Rate Loans or (b) three
Business Days prior to the date of the requested borrowing of Revolving Loans
that will be Eurodollar Loans, the Borrower shall submit a written Notice of
Borrowing in the form of Exhibit 2.2 to the Agent setting forth (i) the amount
requested, (ii) whether such Revolving Loans shall accrue interest at the Base
Rate or the Adjusted Eurodollar Rate, (iii) with respect to Revolving Loans that
will be Eurodollar Loans, the Interest Period applicable thereto and (iv)
certification that the Borrower has complied in all respects with Section 5.2.
 
2.3 Funding of Revolving Loans.
 
Upon receipt of a Notice of Borrowing, the Agent shall promptly inform the
Lenders as to the terms thereof.  Each such Lender shall make its Commitment
Percentage of the requested Revolving Loans available to the Agent by 3:00 p.m.
(New York, New York time) on the date specified in the Notice of Borrowing by
deposit, in Dollars, of immediately available funds at the principal offices of
the Agent in New York, New York or at such other address as the Agent may
designate in writing.  The amount of the requested Revolving Loans will then be
made available to the Borrower by the Agent by crediting the account of the
Borrower on the books of such office of the Agent, to the extent the amount of
such Revolving Loans are made available to the Agent.
 
No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Revolving Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder.  Unless the Agent shall have been
notified by any Lender prior to the date of any such Revolving Loan that such
Lender does not intend to make available to the Agent its portion of the
Revolving Loans to be made on such date, the Agent may assume that such Lender
has made such amount available to the Agent on the date of such Revolving Loans,
and the Agent in reliance upon such assumption, may (in its sole discretion but
without any obligation to do so) make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Agent, the Agent shall be able to recover such corresponding amount from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Agent’s demand therefor, the Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the Agent.  The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Revolving Loan pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate.
 
2.4 Continuations and Conversions.
 
 
19

--------------------------------------------------------------------------------

 
 
The Borrower shall have the option, on any Business Day, to continue existing
Eurodollar Loans for a subsequent Interest Period, to convert Base Rate Loans
into Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans;
provided, however, that (a) each such continuation or conversion must be
requested by the Borrower pursuant to a Notice of Continuation/Conversion, in
the form of Exhibit 2.4, in compliance with the terms set forth below, (b)
except as provided in Section 4.1, Eurodollar Loans may only be continued or
converted into Base Rate Loans on the last day of the Interest Period applicable
hereto, (c) Eurodollar Loans may not be continued nor may Base Rate Loans be
converted into Eurodollar Loans during the existence and continuation of an
Event of Default and (d) any request to extend a Eurodollar Loan that fails to
comply with the terms hereof or any failure to request an extension of a
Eurodollar Loan at the end of an Interest Period shall constitute a conversion
to a Base Rate Loan on the last day of the applicable Interest Period.  Each
continuation or conversion must be requested by the Borrower no later than 1:00
p.m. (New York, New York time) (i) on the date for a requested conversion of a
Eurodollar Loan to a Base Rate Loan or (ii) three Business Days prior to the
date for a requested continuation of a Eurodollar Loan or conversion of a Base
Rate Loan to a Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Agent which shall set forth (A) whether
the Borrower wishes to continue or convert such Loans and (B) if the request is
to continue a Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan,
the Interest Period applicable thereto.
 
The Borrower hereby authorizes the Lenders and the Agent to extend, convert or
continue Eurodollar Loans or Base Rate Loans, effect selection of Eurodollar
Loans or Base Rate Loans and to transfer funds based in each case on telephonic
notices made by any person or persons the Agent or any Lender reasonably
believes to be a Responsible Officer of the Borrower.  The Borrower agrees to
deliver promptly to the Agent a written confirmation of each telephonic notice
signed by a Responsible Officer of the Borrower.  If the written confirmation
differs in any material respect from the action taken by the Agent and the
Lenders, the records of the Agent and the Lenders shall govern absent
demonstrable error.
 
2.5 Minimum Amounts.
 
Each request for a Revolving Loan or a conversion or continuation hereunder
shall be subject to the following requirements: (a) each Eurodollar Loan shall
be in a minimum of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$1,000,000 (and in integral multiples of $250,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than twelve Eurodollar
Loans shall be outstanding hereunder at any one time.  For the purposes of this
Section, all Eurodollar Loans with the same Interest Periods that begin and end
on the same date shall be considered as one Eurodollar Loan, but Eurodollar
Loans with different Interest Periods, even if they begin on the same date,
shall be considered separate Eurodollar Loans.
 
2.6 Reductions and Increases of Revolving Loan Commitment.
 
(a) Ratable Reduction.  Upon at least five Business Days’ notice, the Borrower
shall have the right to permanently terminate or reduce the aggregate unused
amount of the
 
 
20

--------------------------------------------------------------------------------

 
 
Revolving Loan Commitment at any time and from time to time; provided that (i)
each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 above such amount and (ii)
no reduction shall be made which would reduce the Revolving Loan Commitment to
an amount less than the then outstanding Loans plus the Letter of Credit
Obligations.  Any reduction in (or termination of) the Revolving Loan Commitment
shall reduce the Revolving Loan Commitment of each Lender on a ratable basis and
shall be permanent and may not be reinstated.
 
(b) Increase.  The Borrower may request at any time and from time to time that
the aggregate amount of the Revolving Loan Commitment be increased up to a
maximum amount of $835,000,000; provided that (i) no increase in the Revolving
Loan Commitment shall be made at a time when a Default or Event of Default shall
have occurred and be continuing or would result from the requested increase,
(ii) no increase in the Revolving Loan Commitment shall be made at any time
after the Revolving Loan Commitment has been terminated, (iii) each partial
increase shall be made in an aggregate amount at least equal to $10,000,000 and
in integral multiples of $5,000,000 above such amount, (iv) the Borrower shall
have delivered to the Agent certified resolutions of the Board of Directors of
the Borrower authorizing such increase and borrowings in connection therewith
and (v) all of the representations and warranties set forth in Section 6 (except
for those contained in Sections 6.7 and 6.10) shall be true and correct in all
material respects as of the date of such request and as of the effective date of
such increase.  In the event of such a requested increase in the Revolving Loan
Commitment, (i) each of the Lenders shall be given not less than five Business
Days to participate (in their sole discretion) in the increased Revolving Loan
Commitment (x) initially to the extent of such Lender’s existing Commitment
Percentage, (y) to the extent that the requested increase of the Revolving Loan
Commitment is not fulfilled pursuant to the preceding clause (x), ratably in the
proportion that the respective Commitment Percentages of the Lenders desiring to
participate in the requested increase bear to the total of the Commitment
Percentages of the increasing Lenders, and (z) to the extent that the requested
increase in Revolving Loan Commitment is not fulfilled pursuant to clauses (x)
and (y), Lenders may participate regardless of their Commitment Percentages,
subject, in each case, to the consent of the Swing Line Lender and each L/C
Issuer (subject to Section 2.9(c) hereof) and (ii) to the extent that the
Lenders do not elect so to participate in such increased Revolving Loan
Commitment after an opportunity to do so in accordance with clause (i) above,
then the Borrower shall consult with the Agent as to the number, identity and
requested Revolving Loan Commitments of additional financial institutions
approved by the Swing Line Lender and each L/C Issuer (subject to Section 2.9(c)
hereof) that the Agent may invite to participate in the aggregate Revolving Loan
Commitment.  The Agent will not unreasonably refuse to so invite a commercial
bank organized under the laws of the United States or of any State thereof,
identified and requested by the Borrower, that has capital and surplus
reasonably satisfactory to the Agent in light of the Revolving Loan Commitment
which such commercial bank would assume hereunder.  The Agent shall promptly
notify the Borrower and the Lenders of any increase in the amount of the
aggregate Revolving Loan Commitment pursuant to this Section and of the
respective adjusted Revolving Loan Commitment and Commitment Percentage of each
Lender after giving effect thereto.  The Borrower acknowledges that, in order to
maintain Loans in accordance with the Commitment Percentage of each Lender, a
non-pro-rata increase in the aggregate Revolving Loan Commitment may require
prepayment or funding of all or portions of certain Revolving Loans
 
 
21

--------------------------------------------------------------------------------

 
 
on the date of such increase (and any such prepayment or funding shall be
subject to the other provisions of this Agreement).
 
(c) Termination of Defaulting Lender.  The Borrower may terminate the unused
amount of the Revolving Loan Commitment of any Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.11 will apply to all amounts thereafter paid by the Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Agent, any L/C Issuer, the Swing Line Lender or any Lender may
have against such Defaulting Lender.
 
2.7Evidence of Debt.
 
(a) The Revolving Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business.  The accounts or records maintained by the Agent and each
Lender shall be conclusive absent demonstrable error of the amount of the
Revolving Loans made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of demonstrable error.  Upon
the request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a duly executed promissory note of
the Borrower payable to each Lender in substantially the form of Exhibit 2.7
(the “Notes”), in a principal amount equal to the amount of such Lender’s
Commitment Percentage of the Revolving Loan Commitment as originally in effect.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of demonstrable error.
 
2.8 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein,
during the period from the Effective Date to the Maturity Date, Swing Line
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.8 agrees to make Swing Line Loans to the Borrower as the Borrower may
from time to time request for the purposes permitted hereby; provided, however,
that (i) the aggregate amount of Swing Line Loans outstanding shall not exceed
the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the outstanding principal amount of Revolving Loans made by
the Lender acting
 
 
22

--------------------------------------------------------------------------------

 
 
as Swing Line Lender and such Lender’s Commitment Percentage of the outstanding
Letter of Credit Obligations may exceed such Lender’s Commitment Percentage of
the Revolving Loan Commitment, (ii) the sum of all Loans outstanding shall not
exceed the amount of the Revolving Loan Commitment minus the Letter of Credit
Obligations and (iii) the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  This is a revolving credit
and, subject to the foregoing and the other terms and conditions hereof, the
Borrower may borrow, prepay and reborrow Swing Line Loans as set forth herein
without premium or penalty.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchased from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Commitment
Percentage times the amount of such Swing Line Loan.  Each Swing Line Loan shall
bear interest at a rate equal to the rate applicable to Base Rate Loans.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone.  Each such notice must be received by the Swing Line
Lender and the Agent not later than 4:00 p.m. (New York, New York time) on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Agent (by telephone or
in writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 4:45 p.m. (New York, New York time) on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.8(a), or (B) that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:30 p.m. (New York, New York time) on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the Borrower at its office by crediting the account of the Borrower on the
books of the Swing Line Lender in immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Commitment Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Notice of Borrowing for purposes hereof)
and in accordance with the requirements of Section 2.2, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans in Section 2.5, but subject to the unutilized portion of the Revolving
Loan Commitments and the conditions set forth in Section 5.2.  The Swing Line
Lender shall furnish the Borrower with a copy of the
 
 
23

--------------------------------------------------------------------------------

 
 
applicable Notice of Borrowing promptly after delivering such notice to the
Agent.  Each Lender shall make an amount equal to its Commitment Percentage of
the amount specified in such Notice of Borrowing available to the Agent in
immediately available funds (and the Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Agent’s Office not later than 3:00 p.m. (New York, New York
time) on the day specified in such Notice of Borrowing (provided such Lender
receives the applicable Notice of Borrowing prior to 1:00 p.m. (New York, New
York time) on such day, whereupon, subject to Section 2.8(c)(ii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Agent shall remit the funds so received to the
Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.8(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.8(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.8(c) by the time specified in Section
2.8(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent demonstrable error.
 
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.8(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.8(c) is subject to the
conditions set forth in Section 5.2.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
 
24

--------------------------------------------------------------------------------

 
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Commitment Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.13 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Commitment
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.8 to refinance such Lender’s Commitment Percentage of
any Swing Line Loan, interest in respect of such Commitment Percentage shall be
solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
(g) Defaulting Lenders.  If any Lender is at that time a Defaulting Lender, the
Swing Line Lender shall not be required to fund a Swing Line Loan unless the
Swing Line Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to Swing Line Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Swing Line Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.11(a)(iv)) with respect to
the Defaulting Lender arising from the Swing Line Loan then proposed to be
advanced.
 
2.9 Letters of Credit.
 
(a) (i)  Issuance.  Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the relevant L/C
Issuer may reasonably require, the applicable L/C Issuer shall from time to time
upon request by the Borrower issue, and the Lenders shall participate in,
letters of credit (the “Letters of Credit”) for the account of the Borrower;
provided, however, that (A) the aggregate amount of Letter of Credit Obligations
shall not at any time exceed the Letter of Credit Sublimit, (B) the sum of the
aggregate amount of Letter of Credit Obligations outstanding plus the aggregate
amount of Loans outstanding shall not exceed the Aggregate Commitment, (C) with
respect to each individual Lender, the Lender’s outstanding
 
 
25

--------------------------------------------------------------------------------

 
 
Revolving Loans plus its Commitment Percentage of Swing Line Loans plus its
Commitment Percentage of outstanding Letter of Credit Obligations shall not
exceed such Lender’s Revolving Loan Commitment and (D) the aggregate amount of
Letter of Credit Obligations in respect of Letters of Credit issued by any L/C
Issuer shall not at any time exceed such LC Issuer’s L/C Issuer Limit.  Each
request by the Borrower for the issuance of a Letter of Credit shall be deemed
to be a representation by the Borrower that the Credit Extension with respect to
such requested Letter of Credit complies with the conditions set forth in the
proviso to the preceding sentence.  Each Letter of Credit shall be a standby
letter of credit issued to support the obligations (including pension or
insurance obligations), contingent or otherwise, of the Borrower or any of its
Subsidiaries.  Each Letter of Credit shall have a stated term not later than 10
Business Days prior to the Maturity Date unless otherwise agreed by the
applicable L/C Issuer, and the participations of the Lenders as set forth in
Section 2.9(f) shall in any event terminate on the Maturity Date.  Each Letter
of Credit shall comply with the related LOC Documents.
 
(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
 
(C)           such Letter of Credit is to be denominated in a currency other
than Dollars; or
 
(D)           any Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.11(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Issuance of Letters of Credit.  (i)  Each Letter of Credit shall be issued
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Agent) in the form of a Letter of Credit application, appropriately
completed and signed by a Responsible Officer of the Borrower.  Such Letter of
Credit application must be received by the applicable L/C Issuer and the Agent
not later than (i) 4:00 p.m. (New York, New York time) at least one Business Day
prior to the proposed issuance date of a letter of credit, (ii) 4:00 p.m. (New
York, New York time) at least one Business Day prior to the proposed amendment
date for a letter of credit, or (iii) such later date and time as the Agent and
such L/C Issuer may agree in a particular instance in their sole discretion.  In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit application shall specify in form and detail satisfactory to the
applicable L/C Issuer:  (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit application shall specify in
form and detail satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any LOC Documents, as such L/C Issuer or the Agent may
reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit application, the applicable
L/C Issuer will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit application from the Borrower
and, if not, such L/C Issuer will provide the Agent with a copy thereof.  Unless
the applicable L/C Issuer has received written notice from any Lender, the Agent
or the Borrower, at least one Business Day prior to the requested date of
issuance of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not then be satisfied, then, subject
to the terms and conditions hereof, such L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrower, in each case in
accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Commitment Percentage
times the amount of such Letter of Credit.
 
(c) Reduction of L/C Issuer Limit.  In the event an  L/C Issuer fails to provide
a consent requested of it pursuant to Section 2.6(b) hereof, then, provided that
(x) no Default or Event of Default has occurred and is continuing at such time
and (y) such L/C Issuer has no outstanding Letters of Credit, the Borrower may
by notice to such L/C Issuer and the Agent,
 
 
27

--------------------------------------------------------------------------------

 
 
terminate the L/C Issuer Limit of such L/C Issuer, whereupon such Person shall
cease to be an L/C Issuer as of the date of such notice.
 
(d) Letter of Credit Fees.
 
(i) Letter of Credit Fees.  In consideration of the issuance of Letters of
Credit hereunder, the Borrower agrees to pay to the Agent for the pro rata
benefit of the Lenders (based on each Lender’s Commitment Percentage), a per
annum fee (the “Letter of Credit Fees”) equal to the Applicable Percentage on
the average daily maximum amount available to be drawn under all Letters of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.9 or Section 2.11 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.11(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account.  The Letter of Credit Fees will be payable in arrears on the
first Business Day after the end of each calendar quarter (as well as on the
Maturity Date) for the immediately preceding fiscal quarter (or portion
thereof), beginning with the first of such dates to occur after the date of this
Agreement.
 
(ii) L/C Issuer Letter of Credit Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (1) above, the Borrower shall pay to the
applicable L/C Issuer for its own account, without sharing by the other Lenders,
a fronting fee in an amount agreed by the Borrower and such L/C Issuer as a
percentage of the outstanding face amount of each Letter of Credit payable
quarterly in arrears at the same time the Letter of Credit Fees are payable plus
the customary incidental and/or out of pocket charges from time to time for its
services in connection with the issuance, amendment, payment, transfer,
administration, cancellation and conversion of, and drawings under, Letters of
Credit.
 
(e) Notice and Reports.  Each L/C Issuer, at least weekly and more frequently
upon request, shall deliver to the Agent a complete list of all outstanding
Letters of Credit issued by such L/C Issuer.  The Agent will, at least monthly
and more frequently upon request, provide to the Lenders a detailed report
specifying the Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of the
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, and the expiry date as well as any payments or
expirations which may have occurred.
 
(f) Participations.  Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the
applicable L/C Issuer in such Letter of Credit and each LOC Document related
thereto and the rights and obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Commitment Percentage
of the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be
 
 
28

--------------------------------------------------------------------------------

 
 
obligated to pay to such L/C Issuer therefor and discharge when due, its
Commitment Percentage of the obligations arising under such Letter of
Credit.  Without limiting the scope and nature of each Lender’s participation in
any Letter of Credit, to the extent that the applicable L/C Issuer has not been
reimbursed as required hereunder or under any such Letter of Credit, each such
Lender shall pay to such L/C Issuer its Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Agent
of an unreimbursed drawing pursuant to the provisions of subsection (g)
hereof.  The obligation of each Lender to so reimburse an L/C Issuer shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event.  Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer under any Letter of Credit,
together with interest as hereinafter provided.
 
(g) Reimbursement.  In the event of any drawing under any Letter of Credit, the
applicable L/C Issuer will promptly notify the Borrower and the Agent thereof
not later than 12:00 noon (New York, New York time) on the date of any payment
by such L/C Issuer under a Letter of Credit (each such date an “Honor
Date”).  If the Borrower fails to so reimburse the applicable L/C Issuer by 1:00
p.m. (New York, New York time) on such date, such L/C Issuer shall notify the
Agent and the Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”) and the amount of
such Lenders’ Commitment Percentage thereof.  In such event, the Borrower shall
be deemed to have requested a Base Rate Loan to be disbursed on the Honor Date
in a amount equal to the Unreimbursed Amount, without regard to minimum and
multiples specified in Section 2.5 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 5.2.  If the Borrower shall fail to reimburse
the applicable L/C Issuer as provided hereinabove because the conditions to the
Borrower’s obtaining a Revolving Loan have not been satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Advance in the amount of the Unreimbursed Amount of such drawing,
which L/C Advance shall bear interest at a per annum rate equal to the Adjusted
Base Rate plus the Applicable Percentage plus two percent (2%).  The Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances (except as expressly set forth below) irrespective of any
rights of set-off, counterclaim or defense to payment the applicable account
party or the Borrower may claim or have against the applicable L/C Issuer, the
Agent, the Lenders, the beneficiary of the Letter of Credit drawn upon or any
other Person, including without limitation, any defense based on any failure of
the applicable account party or the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit.  The
applicable L/C Issuer, through the Agent, will promptly notify the Lenders of
the amount of any unreimbursed drawing and any notice given by such L/C Issuer
or the Agent pursuant to this Section 2.9(g) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.  Upon such notice, each Lender shall promptly pay to the Agent for the
account of the applicable L/C Issuer, in immediately available funds, the amount
of such Lender’s Commitment Percentage of such unreimbursed drawing.  Such
payment shall be made on the day such notice is received by such Lender from the
Agent if such notice is received at or before 3:00 p.m. (New York, New York
time), otherwise such payment shall be made at or before 1:00 p.m. (New York,
New
 
 
29

--------------------------------------------------------------------------------

 
 
York time) on the Business Day next succeeding the day such notice is
received.  If such Lender does not pay such amount to the Agent in full upon
such request, such Lender shall, on demand, pay to the Agent interest on the
unpaid amount during the period from the date the Lender received the notice
regarding the unreimbursed drawing until the Lender pays such amount to the
Agent in full at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the applicable L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lenders’ Revolving Loan
included in the relevant Extension of Credit.  A certificate of the applicable
L/C Issuer submitted to any Lender (through the Agent) with respect to any
amounts owing under this Section 2.9(g) shall be conclusive absent demonstrable
error.  Each Lender’s obligation to make such payment to the Agent for the
account of the applicable L/C Issuer, and the right of such L/C Issuer to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and without regard to the termination of this
Agreement or the Revolving Loan Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the obligations hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Simultaneously with the making of each such payment by a Lender to
an L/C Issuer, such Lender shall, automatically and without any further action
on the part of such L/C Issuer or such Lender, acquire a participation in an
amount equal to such payment (excluding the portion of such payment constituting
interest owing to the Agent) in the related unreimbursed drawing portion of the
Letter of Credit Obligation and in the interest thereon and in the related LOC
Documents, and shall have a claim against the Borrower with respect thereto.
 
(h) Repayment with Revolving Loans.  On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Agent shall give notice to the Lenders
that a Revolving Loan has been requested or deemed requested in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan comprised
solely of Base Rate Loans (each such borrowing, a “Mandatory Borrowing”) shall
be immediately made from all Lenders (without giving effect to any termination
of the Revolving Loan Commitments pursuant to Section 9.1) pro rata based on
each Lender’s respective Commitment Percentage and the proceeds thereof shall be
paid directly to the Agent for application to the respective Letter of Credit
Obligations.  Each Lender hereby irrevocably agrees to make such Revolving Loans
upon any such request or deemed request on account of each such Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (i) the amount of Mandatory Borrowing
may not comply with the minimum amount for borrowings of Revolving Loans
otherwise required hereunder, (ii) whether a Default or Event of Default then
exists, (iii) failure of any such request or deemed request for Revolving Loans
to be made by the time otherwise required hereunder, (iv) the date of such
Mandatory Borrowing, or (v) any reduction in or any termination of the Revolving
Loan Commitments.  Such funding of Revolving Loans shall be made on the day
notice of such Mandatory Borrowing is received by each Lender from the Agent if
such notice is received at or before 3:00 p.m. (New York, New York time),
otherwise such payment shall be made at or before 1:00 p.m. (New York, New York
time) on the Business Day next succeeding the day such notice is received.  In
the event that any Mandatory Borrowing cannot for any reason be
 
 
30

--------------------------------------------------------------------------------

 
 
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under any applicable bankruptcy law
with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith fund (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) its Commitment Percentage in the
outstanding Letter of Credit Obligations; provided, further, that in the event
any Lender shall fail to fund its Commitment Percentage on the day the Mandatory
Borrowing would otherwise have occurred, then the amount of such Lender’s
unfunded Commitment Percentage therein shall bear interest payable to the
applicable L/C Issuer upon demand, at the rate equal to, if paid within two
Business Days of such date, the Federal Funds Rate, and thereafter at a rate
equal to the Base Rate.  No such Extension of Credit shall relieve or otherwise
impair the obligation of the Borrower to reimburse an L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.  Until each Lender funds its Revolving Loan
pursuant to this Section 2.9(g) to reimburse an L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Commitment
Percentage of such amount shall be solely for the account of such L/C Issuer.
 
(i) Repayment of Participations.  At any time after the applicable L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.9(g), if the Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Agent), the Agent will distribute to such Lender its Commitment
Percentage thereof in the same funds as those received by the Agent.  If any
payment received by the Agent for the account of an L/C Issuer pursuant to
Section 2.9(g) is required to be returned under any of the circumstances
described in Section 11.13 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Agent for the
account of such L/C Issuer its Commitment Percentage thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Borrower’s obligations
under, and the termination of, this Agreement.
 
(j) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of any L/C Issuer, the Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or LOC Documents.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect
 
 
31

--------------------------------------------------------------------------------

 
 
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of any L/C Issuer, the Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of any L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.9(m); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(k) Modification and Extension.  The issuance of any supplement, modification,
amendment, or extension to any Letter of Credit, for purposes hereof, shall be
treated in all respects the same as the issuance of a new Letter of Credit.
 
(l) Applicability of ISP.  The applicable L/C Issuer may have the standby
Letters of Credit be subject to International Standby Practices, as published as
of the date of issue by the International Chamber of Commerce (Publication No.
590 or the most recent publication, the “ISP 98”), in which case the ISP 98 may
be incorporated therein and deemed in all respects to be a part thereof.
 
(m) Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each Extension of Credit with respect to such Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
 
(i) any lack of validity or enforceability of such Letter of Credit or this
Agreement;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
 
 
32

--------------------------------------------------------------------------------

 
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, provided that such draft or certificate
reasonably appears to comply with the terms of the Letter of Credit; or any
payment made by such L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any bankruptcy or
insolvency laws; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
 
(vi) The Borrower shall promptly examine a copy of each Letter of Credit that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will notify the
applicable L/C Issuer as promptly as practicable.  The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
 
(n) Responsibility of L/C Issuer.  It is expressly understood and agreed as
between the Lenders that the obligations of the L/C Issuers hereunder to the
Lenders are only those expressly set forth in this Agreement and that each L/C
Issuer shall be entitled to assume that the conditions precedent set forth in
Section 5 have been satisfied unless it shall have acquired actual knowledge
that any such condition precedent has not been satisfied; provided, however,
that nothing set forth in this Section 2.9 shall be deemed to prejudice the
right of any Lender to recover from any L/C Issuer any amounts made available by
such Lender to such L/C Issuer pursuant to this Section 2.9 in the event that it
is determined by a court of competent jurisdiction that the issuance of or
payment with respect to a Letter of Credit constituted gross negligence or
willful misconduct on the part of such L/C Issuer.
 
(o) Conflict with LOC Documents.  In the event of any conflict between this
Agreement and any LOC Document, this Agreement shall govern.
 
(p) Indemnification of L/C Issuers.
 
(i) In addition to its other obligations under this Agreement, the Borrower
hereby agrees to protect, indemnify, pay and save each L/C Issuer harmless from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable, documented attorneys’ fees) that
such L/C Issuer may
 
 
33

--------------------------------------------------------------------------------

 
 
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit or (B) the failure of such L/C Issuer to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).
 
(ii) As between the Borrower and the L/C Issuers and the Lenders, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof.  The L/C Issuers and the Lenders shall not be
responsible for (except in the case of (C) below if the applicable L/C Issuer
has actual knowledge to the contrary, in which case only such L/C Issuer shall
be responsible):  (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; provided that such document(s) reasonably appear to conform on their
face to the terms of the Letter of Credit, (B) the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; provided that the
document(s) submitted reasonably appear to conform on their face to the terms of
the Letter of Credit, (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex or otherwise,
whether or not they be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under a Letter of Credit or of the proceeds
thereof; and (G) any consequences arising from causes beyond the control of the
applicable L/C Issuer, including, without limitation, any Government Acts.  None
of the above shall affect, impair, or prevent the vesting of the L/C Issuers’
rights or powers hereunder.
 
(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith and not deemed to constitute gross negligence or
willful misconduct, shall not put such L/C Issuer or any Lender under any
resulting liability to the Borrower.  It is the intention of the parties that
this Agreement shall be construed and applied to protect and indemnify each L/C
Issuer against any and all risks involved in the issuance of the Letters of
Credit (other than the risk of gross negligence or willful misconduct on the
part of such L/C Issuer), all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts.  No L/C
Issuer shall, in any way, be liable for any failure by such L/C issuer or anyone
else to pay any drawing under any Letter of credit as a result of any Government
Acts or any other cause beyond the control of such L/C Issuer.
 
(iv) Nothing in this subsection (p) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.9.  The obligations of
the Borrower
 
 
34

--------------------------------------------------------------------------------

 
 
under this subsection (p) shall survive the termination of this Agreement.  No
act or omission of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of any L/C Issuer to enforce any right,
power or benefit under this Agreement.
 
(v) Notwithstanding anything to the contrary contained in this subsection (p) or
in any LOC Document, neither the Borrower nor any Lender shall have any
obligation to indemnify any L/C Issuer in respect of any liability incurred by
such L/C Issuer arising out of the gross negligence or willful misconduct of
such L/C Issuer, as determined by a court of competent jurisdiction.  Nothing in
this Agreement shall relieve any L/C Issuer of any liability to the Borrower or
any Lender in respect of any action taken by such L/C Issuer which action
constitutes gross negligence or willful misconduct of such L/C Issuer or a
violation of the UCP or Uniform Commercial Code (as applicable), as determined
by a court of competent jurisdiction.
 
(q) Letters of Credit Under the Existing Credit Agreement.  Upon the Effective
Date, all letters of credit issued or deemed issued by any L/C Issuer under the
Existing Credit Agreement and set forth on Schedule 2.9 shall automatically be
deemed Letters of Credit issued by such L/C Issuer under this Agreement subject
to all of the terms and conditions hereof including, among other things, that
the Lenders will automatically be deemed to have purchased a participation in
such letters of credit as of the Effective Date and the Borrower shall have the
reimbursement obligations with respect thereto set forth in Section 2.9(g)
above.
 
2.10 Cash Collateral.
 
(a) Certain Credit Support Events.  In the event that any Letter of Credit
remains outstanding beyond the tenth Business Day prior to the Maturity Date,
the Borrower shall upon demand of the Required Lenders (or the Agent acting with
the consent of the Required Lenders) either (i) Cash Collateralize the sum of
the largest draft which could then or thereafter be drawn under such Letter of
Credit, which sum the Agent may hold for the account of the Borrower, with
interest, for the purpose of paying any draft presented, with the excess, if
any, to be returned to the Borrower upon termination or expiration of such
Letter of Credit or (ii) if acceptable to the applicable L/C Issuer, deliver a
back-up letter of credit to the Agent securing the Borrower’s reimbursement
obligations with respect to such Letter of Credit in form and substance
acceptable to the Required Lenders and from a creditworthy financial institution
acceptable to the Required Lenders.  Upon the request of the Agent or the
applicable L/C Issuer, if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has not been
reimbursed or refinanced with Revolving Loans in accordance with Section 2.9(g)
or (h), respectively, the Borrower shall immediately Cash Collateralize the then
outstanding amount of all Letter of Credit Obligations.  At any time that there
shall exist a Defaulting Lender, immediately upon the request of the Agent, any
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.11(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at
 
 
35

--------------------------------------------------------------------------------

 
 
U.S. Bank , which shall bear interest for the account of the Borrower.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Agent, for the benefit of the Agent,
each L/C Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.10(c).  If at any time the Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Agent, pay or
provide to the Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.10 or Sections
2.11 or 9.2 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the specific Letter of Credit Obligations,
Swing Line Loans, and obligations to fund participations therein for which the
Cash Collateral was provided (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation), it being agreed
that Cash Collateral provided in respect of obligations of Defaulting Lenders to
L/C Issuers shall be applied on a pro rata basis as set forth in Section
2.11(a)(ii).
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations and not otherwise applied in
accordance with Section 2.10(c) shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.6) or (ii) the Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.10 may be otherwise applied in accordance with Section 9.3), and (y)
the Person providing Cash Collateral and the applicable L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
 
2.11 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.6.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether
 
 
36

--------------------------------------------------------------------------------

 
 
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 11.2), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers
or Swing Line Lender hereunder; third, if so determined by the Agent or
requested by any L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; fifth, if so determined by the Agent and the
Borrower, to be held in an interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.11(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with the terms of this Agreement or (y) following termination of this
Agreement (including the termination of all Letters of Credit issued hereunder)
and the payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all amounts, if any, held in a deposit account pursuant to this
Section 2.11(a) shall be returned to such Lender or Defaulting Lender, as
applicable.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 3.4 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.9(d).
 
 
37

--------------------------------------------------------------------------------

 
 
(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure.  All or
any part of a Defaulting Lender’s participations Letters of Credit or Swing Line
Loans pursuant to Sections 2.8 and 2.9, shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Loan Commitment); provided, that, (i)each such reallocation shall be given
effect only, if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists, and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Loan Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding principal amount of the Revolving Loans of that
Lender.  No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(b) Defaulting Lender Cure. If a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, as reasonably
determined by the Borrower, the Agent, Swing Line Lender and each L/C Issuer,
such Defaulting Lender shall no longer be deemed to be a Defaulting Lender and
the Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Commitment Percentages (without giving effect
to Section 2.11(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
Section 3. PAYMENTS
 
3.1 Interest.
 
(a) Interest Rate.
 
(i) All Base Rate Loans shall accrue interest at the Adjusted Base Rate.
 
(ii) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate
applicable to such Eurodollar Loan.
 
 
38

--------------------------------------------------------------------------------

 
 
(b) Default Rate of Interest.  Upon the occurrence, and during the continuance,
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents, on demand, at
a per annum rate equal to two percent (2%) plus the rate which would otherwise
be applicable (or if no rate is applicable, then the rate for Revolving Loans
that are Base Rate Loans plus two percent (2%) per annum), provided, however,
that following acceleration of the Loans pursuant to Section 9.02, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.
 
(c) Interest Payments.  Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.
 
3.2 Prepayments.
 
(a) Voluntary Prepayments.  The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three Business Days’
prior written notice to the Agent and any prepayment of Eurodollar Loans will be
subject to Section 4.3; and (ii) each such partial prepayment of Loans shall be
in the minimum principal amount of $1,000,000; provided that if less than
$1,000,000 would remain outstanding after such prepayment, such prepayment shall
be in the amount of the entire outstanding principal amount of the
Loans.  Amounts prepaid hereunder shall be applied as the Borrower may elect;
provided that if the Borrower fails to specify otherwise, all voluntary
prepayments shall be applied first to Swing Line Loans, then to Revolving Loans
that are Base Rate Loans, and then to Revolving Loans that are Eurodollar Loans
in direct order of Interest Period maturities.
 
(b) Mandatory Prepayments.  If at any time the amount of Loans outstanding plus
the Letter of Credit Obligations outstanding exceeds the Aggregate Commitment,
the Borrower shall immediately make a principal payment to the Agent in the
manner and in an amount such that the sum of Loans outstanding plus the Letter
of Credit Obligations outstanding is less than or equal to the Aggregate
Commitment.  Any payments made under this Section 3.2(b) shall be subject to
Section 4.3 and shall be applied first to Swing Line Loans, then to Revolving
Loans that are Base Rate Loans, and then to Revolving Loans that are Eurodollar
Loans in direct order of Interest Period maturities.
 
3.3 Payments.
 
On the Maturity Date, the entire outstanding principal balance of all Loans and
the Letter of Credit Obligations (to the extent that the Borrower has not
provided cash collateral or provided a back-up letter of credit pursuant to
Section 2.9(c) above), together with accrued but unpaid interest and all other
sums owing under this Agreement, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2.
 
 
39

--------------------------------------------------------------------------------

 
 
3.4 Fees.
 
(a) Commitment Fees.  In consideration of the Revolving Loan Commitment being
made available by the Lenders hereunder, the Borrower agrees to pay to the
Agent, for the pro rata benefit of each Lender, a fee equal to the Applicable
Percentage for Commitment Fees multiplied by the daily average of the excess of
the Revolving Loan Commitment over the sum of the aggregate principal amount of
the Revolving Loans plus the Letter of Credit Obligations (the “Commitment
Fees”); provided that the Swing Line Lender shall not accrue Commitment Fees on
the amount of its outstanding Swing Line Loans.  The accrued Commitment Fees
shall be due and payable in arrears on the first Business Day after the end of
each calendar quarter (as well as on the final Maturity Date and on any date
that the Revolving Loan Commitment is reduced) for the immediately preceding
calendar quarter (or portion thereof), beginning with the first of such dates to
occur after the Closing Date.
 
(b) Administrative Fees.  The Borrower agrees to pay to the Agent, for its own
account, an annual fee as agreed to between the Borrower and the Agent in the
applicable Fee Letter.
 
3.5 Place and Manner of Payments.
 
(a)           All payments of principal, interest, fees, expenses and other
amounts to be made by the Borrower under this Agreement shall be received
without setoff, deduction or counterclaim not later than 3:00 p.m.(New York, New
York time) on the date when due in Dollars and in immediately available funds by
the Agent at its offices in New York, New York.  Unless the application of a
payment is specifically directed by the Borrower or determined pursuant to
Section 3.2 (or if such application would be inconsistent with the terms
hereof), the Agent shall distribute payments received from the Borrower to the
Lenders in such manner as it reasonably determines in its sole discretion.
 
(b)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or an L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or such L/C Issuer, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
or such L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.  A notice of the Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent demonstrable error.
 
3.6 Pro Rata Treatment.
 
Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the
 
 
40

--------------------------------------------------------------------------------

 
 
Revolving Loans, each payment of Commitment Fees, each reduction of the
Revolving Loan Commitment, and each conversion or continuation of any Revolving
Loans, shall be allocated pro rata among the Lenders in accordance with the
respective Commitment Percentages; provided that, if any Lender shall have
failed to pay its applicable pro rata share of any Revolving Loan, then any
amount to which such Lender would otherwise be entitled pursuant to this Section
3.6 shall instead be applied as provided in Section 2.11(a)(ii); and provided,
further, that in the event any amount paid to any Lender pursuant to this
Section 3.6 is rescinded or must otherwise be returned by the Agent, each Lender
shall, upon the request of the Agent, repay to the Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Agent until the date the Agent receives such repayment at a rate
per annum equal to, during the period to but excluding the date two Business
Days after such request, the Federal Funds Rate, and thereafter, the Base Rate
plus two percent (2%) per annum.
 
3.7 Computations of Interest and Fees.
 
(a) Except for Base Rate Loans, on which interest shall be computed on the basis
of a 365 or 366 day year as the case may be, all computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a year of 360 days.
 
(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect.  All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans.  The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand.  All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.
 
 
41

--------------------------------------------------------------------------------

 
 
3.8 Sharing of Payments.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
Section 4. ADDITIONAL PROVISIONS REGARDING LOANS
 
4.1 Pricing Provisions.
 
(a) Unavailability.  In the event that the Agent shall have determined in good
faith (i) that U.S. dollar deposits in the principal amounts requested with
respect to a Eurodollar Loan are not generally available in the London interbank
Eurodollar market or (ii) that reasonable means do not exist for ascertaining
the Eurodollar Rate, the Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Lenders.  In the event of
any such determination under clauses (i) or (ii) above, until the Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any request by the Borrower for Eurodollar
Loans shall be deemed to be a request for Base Rate Loans, (B) any request by
the Borrower for conversion into or continuation of Eurodollar Loans shall be
deemed to be a request for conversion into or continuation of Base Rate Loans
and (C) any Revolving Loans that were to be converted or
 
 
42

--------------------------------------------------------------------------------

 
 
continued as Eurodollar Loans on the first day of an Interest Period shall be
converted to or continued as Base Rate Loans.
 
(b) Change in Legality.  Notwithstanding any other provision herein, if any
change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrower and to the Agent,
such Lender may:
 
(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and
 
(B) require that all outstanding Eurodollar Loans made by it be converted to
Base Rate Loans in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans.
 
In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the Base Rate Loans made by such Lenders in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
(c) Requirements of Law.  If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make, the continuing, the converting into or the
maintaining of any Eurodollar Loan or to the issuance or participation in
Letters of Credit because of (i) any Change in Law, including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits, compulsory loans, insurance charges or similar requirements
(such as, for example, but not limited to, a change in official reserve
requirements, but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Adjusted Eurodollar Rate) or
(ii) other circumstances affecting the London interbank Eurodollar market; then
the Borrower shall pay to such Lender promptly upon written demand therefore,
accompanied by a statement in reasonable detail showing the calculation of the
amount demanded, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender may
determine in its reasonable discretion) as may be required to compensate such
Lender for such increased costs or reductions in amounts receivable
hereunder.  Each determination and calculation made by a Lender under this
Section 4.1 shall, absent demonstrable error, be binding and conclusive on the
parties hereto.  This Section shall survive termination of this Agreement and
the other Credit Documents and payment of the Loans and all other amounts
payable hereunder.
 
 
43

--------------------------------------------------------------------------------

 
 
(d) Cost of Funds.  If the Lenders having 50% or more of the aggregate Revolving
Loan Commitments determine (which determination shall be conclusive and binding
upon the Borrower) that the Eurodollar Rate will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Eurodollar Loans, the Agent shall give
notice thereof to the Borrower and the Lenders as soon as practicable thereafter
and, upon delivery of such notice and until the Agent (upon the instruction of
such Lenders) revokes such notice, (A) any request by the Borrower for
Eurodollar Loans shall be deemed to be a request for Base Rate Loans, (B) any
request by the Borrower for conversion into or continuation of Eurodollar Loans
shall be deemed to be a request for conversion into or continuation of Base Rate
Loans and (C) any Revolving Loans that were to be converted or continued as
Eurodollar Loans on the first day of an Interest Period shall be converted to or
continued as Base Rate Loans. 
 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 4.1 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
Notwithstanding anything to the contrary, any claim for compensation made by a
Lender under this Section 4.1 shall certify that such claim is generally
consistent with such Lender’s treatment of customers of such Lender that such
Lender considers, in its reasonable discretion, to be similarly situated as the
Borrower under comparable credit facilities; provided, that such Lender shall
not be required to disclose any confidential or proprietary information therein.
 
Notwithstanding the foregoing, and notwithstanding Section 4.3, the Borrower
shall be entitled to withdraw any pending request for Eurodollar Loans, to
withdraw any pending request for conversion into or continuation of Eurodollar
Loans, and to prepay any outstanding Revolving Loans, if such requests or
Revolving Loans are or would be affected by this Section 4.1, subject to the
provisions of Section 4.3.
 
4.2 Capital Adequacy.
 
If any Lender or Issuing Bank determines that any Change in Law affecting such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender (or its parent corporation) could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, upon notice from such Lender, accompanied by a
statement in reasonable detail showing the calculation of the amount demanded,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.  Each determination by any such
Lender of amounts owing under this Section 4.2 shall, absent demonstrable error,
be
 
 
44

--------------------------------------------------------------------------------

 
 
conclusive and binding on the parties hereto.  This Section shall survive
termination of this Agreement and the other Credit Documents and payment of the
Loans and all other amounts payable hereunder.
 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 4.2 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
Notwithstanding anything to the contrary, any claim for compensation made by a
Lender under this Section 4.2 shall certify that such claim is generally
consistent with such Lender’s treatment of customers of such Lender that such
Lender considers, in its reasonable discretion, to be similarly situated as the
Borrower under comparable credit facilities; provided that such Lender shall not
be required to disclose any confidential or proprietary information therein.
 
4.3 Compensation.
 
The Borrower promises to indemnify each Lender, and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of a Eurodollar Loan after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of Eurodollar Loans on a day which is
not the last day of an Interest Period with respect thereto and (d) the payment,
continuation or conversion of a Eurodollar Loan on a day which is not the last
day of the Interest Period applicable thereto or the failure to repay a
Eurodollar Loan when required by the terms of this Agreement including as a
result of an assignment in accordance with section 4.5.  Such indemnification
may include an amount equal to (i) an amount of interest calculated at the
Eurodollar Rate which would have accrued on the amount in question, for the
period from the date of such prepayment or of such failure to borrow, convert,
continue or repay to the last day of the applicable Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Eurodollar Loans provided for herein minus (ii) the amount
of interest (as reasonably determined by such Lender) which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurocurrency market.  The agreements
in this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.
 
4.4 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under this Agreement or under any other Credit
Document shall, to
 
 
45

--------------------------------------------------------------------------------

 
 
the extent permitted by applicable law, be made free and clear of, and without
reduction or withholding for, any Taxes; provided, however, if applicable law
requires the Borrower or the Agent to withhold or deduct any Tax, such Tax shall
be withheld or deducted in accordance with such law as determined by the
Borrower or the Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 4.4(f).
 
(b) Obligation to Withhold.  If the Borrower or the Agent shall be required to
withhold or deduct any Taxes from any payment, then (A) the Borrower or the
Agent, as the case may be, shall withhold or make such deductions as are
determined by the Borrower or the Agent, as the case may be, to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Borrower or the Agent, as the case may be, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Agent, Lender, or L/C Issuer, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(c)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of Sections 4.4(a) and 4.4(b), the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
laws.
 
(d)           Tax Indemnification by Borrower.  Without limiting the provisions
of Sections 4.4(a)-4.4(c), the Borrower shall, and does hereby, indemnify the
Agent, each Lender, and the L/C Issuer, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender, or the L/C
Issuer, as the case may be, with respect to any payments made under this
Agreement (including any Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section), and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender or the L/C Issuer (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
demonstrable error.
 
(e)           Evidence of Payments.  Upon request by the Agent or the Borrower,
as the case may be, after any payment of Taxes by the Borrower or by the Agent
to a Governmental Authority as provided in this Section 4.4, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by law to
report such payment, or other evidence of such payment reasonably satisfactory
to the Agent or the Borrower, as the case may be.
 
(f)           Tax Documentation.  Each Lender (and each participant of a Lender)
shall deliver to the Borrower and to the Agent, at the time or times prescribed
by applicable law or when reasonably requested by the Borrower or the Agent,
such properly completed and executed
 
 
46

--------------------------------------------------------------------------------

 
 
documentation prescribed by applicable law or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Agent, as the case may be, to determine (A) whether or not
payments made under this Agreement or under any other Credit Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction and (C) the entitlement of such Lender (or participant of a Lender) to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender (or participant of a Lender) by the
Borrower pursuant to this Agreement or otherwise to establish the status of such
Lender (or participant of a Lender) for withholding Tax purposes in the
applicable jurisdiction.  Without limiting the generality of the foregoing:
 
(i)           Any Lender (or participant of a Lender) that is not a Foreign
Lender shall deliver to the Borrower and the Agent executed originals of IRS
Form W-9 or such other documentation or information prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent, as the case may be, to determine whether or not such Lender (or
participant of a Lender) is subject to backup withholding or information
reporting requirements.
 
(ii)           Each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from, or reduction in, U.S. withholding Tax
with respect to payments under this Agreement or under any other Credit Document
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), properly completed and executed IRS Forms W-8BEN,
W-8ECI, or W-8IMY (including all required attachments) certifying as to the
Foreign Lender’s entitlement to an exemption from, or reduction in, U.S.
withholding Tax with respect to payments under this Agreement or under any other
Credit Document.
 
(iii)           Any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code shall
deliver to the Borrower and the Agent not only properly completed and executed
IRS Forms W-8BEN pursuant to Section 4.4(f)(ii), but shall at the same time also
deliver to the Borrower and the Agent a certificate to the effect that such
Foreign Lender (and, in the event that the Foreign Lender is an entity
classified for U.S. federal income tax purposes as a Disregarded Entity or as a
partnership, each member of such entity) is neither (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of section 881(c)(3)(B) of the Code, nor (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
 
(iv) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed
 
 
47

--------------------------------------------------------------------------------

 
 
by law and at such time or times reasonably requested by the Borrower or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
(v)           Each Lender (and each participant of a Lender) shall promptly (A)
notify the Borrower and the Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be disadvantageous to it, in the reasonable judgment of such
Lender (or participant of a Lender), and as may be reasonably necessary
(including the re-designation of its lending office) to avoid any requirement of
applicable law of any jurisdiction that the Borrower or the Agent make any
withholding or deduction for Taxes from amounts payable to such Lender (or
participant of a Lender).
 
(g)           Treatment of Certain Refunds.  Unless required by applicable law,
at no time shall the Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be.  If
the Agent, any Lender (or participant of a Lender) or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, or it
has received a credit (for purposes of determining its Tax liability in any
jurisdiction other than the jurisdiction that imposed such Taxes or Other Taxes)
with respect to such Taxes or Other Taxes, it shall pay to the Borrower an
amount equal to such refund or credit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses incurred by the Agent, such Lender (or
participant of a Lender) or the L/C Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit), provided that the Borrower, upon the
request of the Agent, such Lender (or participant of a Lender) or the L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender (or participant of a Lender) or the L/C
Issuer in the event the Agent, such Lender (or participant of a Lender) or the
L/C Issuer is required to repay such refund to such Governmental Authority, or
in the event that any such credit is determined subsequently not to be available
to the Agent, such Lender (or participant of a Lender) or the L/C Issuer.  This
Section 4.4(g) shall not be construed to require the Agent, any Lender (or
participant of a Lender) or the L/C Issuer to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Agent, any Lender or any L/C Issuer be
required to pay any amount to the Borrower pursuant to this paragraph (g) the
payment of which would place the Agent, such Lender or such L/C Issuer in
 
 
48

--------------------------------------------------------------------------------

 
 
less favorable net after-Tax position than the Agent, such Lender or such L/C
Issuer would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This Section 4.4 shall survive
termination of this Agreement and the other Credit Documents and payment of the
Loans and all other amounts payable hereunder.
 
4.5 Replacement of Lenders.
 
The Agent and each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Loans to another lending office of Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it.  In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4,
fails or refuses to provide any of the forms required by Section 4.4(g), fails
or refuses to agree to a waiver or amendment approved by the Required Lenders or
is a Defaulting Lender, then, provided that no Default or Event of Default has
occurred and is continuing at such time, the Borrower may, at its own expense
(such expense to include any transfer fee payable to the Agent under Section
11.3(b) and any expense pursuant to Section 4) and in its sole discretion,
require such Lender to transfer and assign in whole (but not in part), without
recourse (in accordance with and subject to the terms and conditions of Section
11.3(b)), all of its interests, rights and obligations under this Agreement to
an Eligible Assignee which shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (a) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority and (b) the Borrower or such
assignee shall have paid to the assigning Lender in immediately available funds
the principal of and interest accrued to the date of such payment on the portion
of the Loans hereunder held by such assigning Lender and all other amounts owed
to such assigning Lender hereunder, including amounts owed pursuant to Sections
4.1 through 4.4.
 
Section 5. CONDITIONS PRECEDENT
 
5.1 Closing Conditions.
 
The obligation of the Lenders to enter into this Agreement and make the initial
Extension of Credit is subject to satisfaction (or waiver) of the following
conditions:
 
(a) Executed Credit Documents.  Receipt by the Agent of duly executed copies of
(i) this Agreement, (ii) the Notes requested by Lenders prior to the date hereof
in accordance with Section 2.7 and (iii) all other Credit Documents, each in
form and substance acceptable to the Lenders.
 
(b) Corporate Documents.  Receipt by the Agent of the following:
 
(i) Charter Documents.  Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date, together with any
 
 
49

--------------------------------------------------------------------------------

 
 
other information required by Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318, or necessary for the Agent or any Lender to verify the
identity of Borrower as required by Section 326 of such Act.
 
(ii) Bylaws.  A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.
 
(iii) Resolutions.  Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of the Closing Date.
 
(iv) Good Standing.  Copies of certificates of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing would have a Material Adverse Effect.
 
(v) Incumbency.  An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.
 
(c) Opinion of Counsel.  Receipt by the Agent of an opinion, or opinions, from
legal counsel to the Borrower addressed to the Agent and the Lenders and dated
as of the Effective Date, in each case satisfactory in form and substance to the
Agent.
 
(d) Financial Statements.  Receipt by the Lenders of the audited financial
statements of the Borrower and its consolidated subsidiaries, for the fiscal
years ended December 31, 2010 and 2011, including balance sheets and income and
cash flow statements, in each case audited by Deloitte & Touche and prepared in
accordance with GAAP.
 
(e) Fees and Expenses.  Payment by the Borrower of all fees and expenses owed by
it to the Lenders, the Agent and the Lead Arrangers, including, without
limitation, payment to the Agent and the Lead Arrangers of the fees set forth in
the Fee Letters.
 
(f) Litigation.  Except as disclosed in the Borrower’s Annual Report on its Form
10-K for the year ended December 31, 2011 and in subsequent filings under the
Securities Exchange Act of 1934 made prior to the Closing Date, there shall not
exist any action, suit or investigation, nor shall any action, suit or
investigation be pending or threatened before any arbitrator or Governmental
Authority that materially adversely affects the Borrower or any transaction
contemplated hereby or on the ability of the Borrower to perform its obligations
under the Credit Documents.
 
(g) Material Adverse Effect.  No event or condition shall have occurred since
the date of the financial statements delivered pursuant to Section 5.1(d) above
that has had or would have a Material Adverse Effect.
 
 
50

--------------------------------------------------------------------------------

 
 
(h) Officer’s Certificates.  The Agent shall have received a certificate or
certificates executed by the chief financial officer, treasurer, secretary or
assistant treasurer of the Borrower as of the Closing Date stating that (i) the
Borrower is in compliance with all existing material financial obligations, (ii)
no action, suit, investigation or proceeding is pending or, to his knowledge,
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect the Borrower or any transaction contemplated by the
Credit Documents, if such action, suit, investigation or proceeding would have
or would be reasonably likely to have a Material Adverse Effect and (iii)
immediately after giving effect to this Agreement, the other Credit Documents
and all the transactions contemplated therein to occur on such date, (A) no
Default or Event of Default exists, (B) all representations and warranties
contained herein and in the other Credit Documents, are true and correct in all
material respects on and as of the date made and (C) the Borrower is in
compliance with the financial covenant set forth in Section 7.2.
 
(i) Existing Credit Agreement.  The Existing Credit Agreement shall be
terminated prior to or contemporaneously with the Closing Date and all loans and
other obligations outstanding under the Existing Credit Agreement shall be paid
in full prior to or contemporaneously with Closing Date.  Each of the Lenders
that is a party to the Existing Credit Agreement, by execution hereof, hereby
waives the requirement of prior notice to the termination of the commitments
thereunder.
 
(j) Other.  Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
 
5.2 Conditions to Each Extension of Credit.
 
In addition to the conditions precedent stated elsewhere herein (excluding after
the Closing Date those contained in Sections 5.1(f) and 5.1(g) hereof), the
Lenders shall not be obligated to make any new Extension of Credit unless:
 
(a) Request.  The Borrower shall have timely delivered, (i) in the case of any
new Revolving Loan, a duly executed and completed Notice of Borrowing in
conformance with all the terms and conditions of this Agreement and (ii) in the
case of any Letter of Credit, the necessary application and any other LOC
Documents required by the Agent.
 
(b) Representations and Warranties.  The representations and warranties made by
the Borrower herein (excluding after the Closing Date those contained in
Sections 6.7 and 6.10) are true and correct in all material respects at and as
if made as of the date of the making of the Extension of Credit.
 
 
51

--------------------------------------------------------------------------------

 
 
(c) No Default.  No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
 
(d) Availability.  Immediately after giving effect to the making of an Extension
of Credit (and the application of the proceeds thereof), the sum of the
principal amount of the Loans and Letter of Credit Obligations outstanding shall
not exceed the Aggregate Commitment.
 
The delivery of each Notice of Borrowing, each application for a Letter of
Credit and each Swing Line Notice shall constitute a representation and warranty
by the Borrower of the correctness of the matters specified in subsections (b),
(c) and (d) above.
 
Section 6. REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to each Lender that:
 
6.1 Organization and Good Standing; Assets.
 
(a) The Borrower and each of its Principal Subsidiaries (i) is a corporation or
limited liability company validly existing and in good standing (or equivalent
status) under its jurisdiction of organization, (ii) is duly qualified and in
good standing as a foreign corporation or limited liability company authorized
to do business in every jurisdiction where the failure to so qualify would have
a Material Adverse Effect and (iii) has the requisite corporate or limited
liability company power and authority to own its properties and to carry on its
business as now conducted and as proposed to be conducted.
 
(b) The Borrower and each of its Principal Subsidiaries has good and marketable
title (or, in the case of personal property, valid title) or valid leasehold
interests in its assets, except for (i) minor defects in title that do not
materially interfere with the ability of the Borrower or the relevant Principal
Subsidiary to conduct its business as now conducted and (ii) other defects that,
either individually or in the aggregate, do not materially adversely affect the
financial condition, properties or operations of the Borrower or the relevant
Principal Subsidiary.  All such assets and properties are free and clear of any
Lien, other than Liens permitted under Section 8.6 hereof.
 
(c) The Borrower’s Principal Subsidiaries and other Subsidiaries as of the
Closing Date are set forth on Schedule 6.1 hereto.  All outstanding shares of
capital stock having ordinary voting power for the election of directors of each
of the Borrower’s Principal Subsidiaries have been validly issued, are fully
paid and nonassessable (except as provided by Wisconsin Statutes section
180.0622, as judicially interpreted) and, in the case of each of the Principal
Subsidiaries, are owned beneficially by the Borrower or another Subsidiary, free
and clear of any Lien.
 
6.2 Due Authorization.
 
The Borrower (a) has the requisite corporate or limited liability company power
and authority to execute, deliver and perform this Agreement and the other
Credit Documents and to incur the obligations herein and therein provided for
and (b) is duly authorized to, and has
 
 
52

--------------------------------------------------------------------------------

 
 
been authorized by all necessary corporate or limited liability company action
to, execute, deliver and perform this Agreement and the other Credit Documents.
 
6.3 No Conflicts.
 
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or materially conflict with any law, regulation (including without
limitation, Regulation U, Regulation X and any regulation promulgated by the
Federal Energy Regulatory Commission), order, writ, judgment, injunction, decree
or permit applicable to it, (c) violate, contravene or materially conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.  Not more than 25%
of the value of the assets of the Borrower is represented by Margin Stock.
 
6.4 Consents.
 
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority (including, without
limitation, the Public Service Commission of Wisconsin pursuant to Chapter 201
of the Wisconsin Statutes) or third party is required in connection with the
execution, delivery or performance of this Agreement or any of the other Credit
Documents that has not been obtained.
 
6.5 Enforceable Obligations.
 
This Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.
 
6.6 Financial Condition.
 
The financial statements delivered to the Lenders pursuant to Section 5.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP (subject to the provisions of Section 1.3 and subject to, in the case of
the interim financial statements, year end adjustments and the absence of
footnotes) and (ii) present fairly the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such periods.
 
6.7 No Material Change.
 
Since December 31, 2011, there has been no development or event relating to or
affecting the Borrower and its Principal Subsidiaries which has had or would be
reasonably likely to have a Material Adverse Effect.
 
 
53

--------------------------------------------------------------------------------

 
 
6.8 No Default.
 
Neither the Borrower nor any Principal Subsidiary is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
likely to have a Material Adverse Effect.  No Default or Event of Default
presently exists and is continuing.
 
6.9 [Reserved].
 
6.10 Litigation.
 
Except as disclosed to the Lenders in writing prior to the Closing Date, there
are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower, overtly threatened
against the Borrower or any of its Principal Subsidiaries which has had or would
be reasonably likely to have a Material Adverse Effect.
 
6.11 Taxes.
 
The Borrower and each of its Principal Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other material taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  As of the date of this Agreement, the Borrower is not
aware of any proposed tax assessments against it which have had or would be
reasonably likely to have a Material Adverse Effect.
 
6.12 Compliance with Law.
 
The Borrower and each of its Principal Subsidiaries is in compliance with all
laws, rules, regulations, orders and decrees applicable to it or to its
properties, the failure to comply with which has had or would be reasonably
likely to have a Material Adverse Effect.
 
6.13 ERISA.
 
Except as would not result or be reasonably likely to result in a Material
Adverse Effect:
 
(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event would be reasonably likely to occur, with
respect to any Plan; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal
 
 
54

--------------------------------------------------------------------------------

 
 
or state laws; and (iv) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
 
(b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries.
 
(c) Except as disclosed in the Borrower’s financial statements in accordance
with FASB 87, the accumulated benefit obligation under each Single Employer Plan
(determined utilizing the actuarial assumptions used for purposes of FASB 87),
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the current value of the assets of
such Plan allocable to such obligation.
 
(d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably likely to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither the Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has been terminated (within the meaning of Title IV of
ERISA), and no Multiemployer Plan is, to the best knowledge of the Borrower,
reasonably likely to be in reorganization, insolvent, or terminated.
 
(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
 
(f) The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.
 
(g) Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
 
6.14 Use of Proceeds; Margin Stock.
 
The proceeds of the Loans and Letters of Credit hereunder will be used solely
for the purposes specified in Section 7.8.  None of such proceeds will be used
(a) in violation of Regulation U or Regulation X (i) for the purpose of
purchasing or carrying any “margin stock” as defined in Regulation U or
Regulation X or (ii) for the purpose of reducing or retiring any
 
 
55

--------------------------------------------------------------------------------

 
 
Indebtedness which was originally incurred to purchase or carry “margin stock”
or (b) for the acquisition of another Person unless the board of directors (or
other comparable governing body) or stockholders, as appropriate, of such Person
has approved such acquisition.  After application of the proceeds of any Loan or
Letter of Credit, not more than 25% of the value of the assets of the Parent,
the Borrower and their respective Subsidiaries will be represented by Margin
Stock.
 
6.15 Government Regulation.
 
The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.
 
6.16 Disclosure.
 
Neither this Agreement nor any financial statements delivered to the Lenders nor
any other document, certificate or statement furnished to the Lenders by or on
behalf of the Borrower in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein or herein,
taken as a whole, not misleading on the date when made.
 
Section 7. AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until all Borrower Obligations have been paid in full and the
Revolving Loan Commitments hereunder shall have terminated:
 
7.1 Information Covenants.
 
The Borrower will furnish, or cause to be furnished, to the Agent:
 
(a) Annual Financial Statements.  As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal year, together with a common stock equity statement which
includes retained earnings and a consolidated statement of cash flows for such
fiscal year, setting forth in comparative form figures for the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Agent and whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.  The
Lenders agree that delivery of the Borrower’s Form 10-K will meet the financial
information requirements of this Section 7.1(a).
 
(b) Quarterly Financial Statements.  As soon as available, and in any event
within 60 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form
 
 
56

--------------------------------------------------------------------------------

 
 
figures for the corresponding period of the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Agent, and accompanied by the review letter
required to be filed with the Borrower’s quarterly reports on Form 10-Q pursuant
to Section 10-01(d) of Regulation S-X, if any, and a certificate of the chief
financial officer, treasurer, secretary or assistant treasurer of the Borrower
to the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of
footnotes.  The Lenders agree that the delivery of the Borrower’s Form 10-Q will
meet the financial information requirements of this Section 7.1(b).
 
(c) Officer’s Certificate.  At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of the chief
financial officer, treasurer, secretary or assistant treasurer of the Borrower,
substantially in the form of Exhibit 7.1(c), (i) demonstrating compliance with
the financial covenant contained in Section 7.2 by calculation thereof as of the
end of each such fiscal period, including a reconciliation in reasonable detail
of excluding entities excluded because of the last sentence of Section 1.3 with
respect to FIN 46, on the computation of compliance with the covenant contained
in Section 7.2, (ii) stating that no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(iii) confirming the then existing Public Debt Ratings of the Borrower.
 
(d) Notices.  Upon the Borrower obtaining actual knowledge thereof, the Borrower
will give prompt written notice to the Agent of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to the
Borrower or any of its Principal Subsidiaries:  (A) the pendency or commencement
of any litigation, arbitral or governmental proceeding against the Borrower or
any of its Principal Subsidiaries, the claim of which is in excess of
$35,000,000 or which, if adversely determined, would have or be reasonably
likely to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower or any of its Principal Subsidiaries with
respect to, or the receipt of notice by such Person of potential liability or
responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, the violation of which would be reasonably likely
to have a Material Adverse Effect.
 
(e) ERISA.  Upon the Borrower, its Subsidiaries or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Agent and each
of the Lenders promptly (and in any event within five Business Days) of: (i) any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably likely to lead to, a Termination Event that
would be reasonably likely to have a Material Adverse Effect; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any material withdrawal liability assessed against the Borrower,
its Subsidiaries or any of their ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA) that would be reasonably likely to lead to a
withdrawal liability that would be
 
 
57

--------------------------------------------------------------------------------

 
 
reasonably likely to have a Material Adverse Effect; (iii) the failure to make
full payment on or before the due date (including extensions) thereof of all
amounts which the Borrower or any of its Subsidiaries or ERISA Affiliates is
required to contribute to each Plan pursuant to its terms to meet the minimum
funding standard set forth in ERISA and the Code with respect thereto if such
failure would be reasonably likely to have a Material Adverse Effect; or (iv)
any change in the funding status of any Plan that would be reasonably likely to
have a Material Adverse Effect; together, with a description of any such event
or condition or a copy of any such notice and a statement by an officer of the
Borrower briefly setting forth the details regarding such event, condition, or
notice, and the action, if any, which has been or is being taken or is proposed
to be taken by the Borrower with respect thereto.  Promptly upon request, the
Borrower shall furnish the Agent and each of the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan-year” (within the meaning of Section
3(39) of ERISA).
 
(f) Other Information.  With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any of its Subsidiaries as the Agent or the Required Lenders may
reasonably request.
 
Financial reports required to be delivered pursuant to clauses (a) and (b) and
notices required to be delivered under clause (d)(ii) above shall be deemed to
have been delivered on the date on which such report or notice is posted on the
SEC’s website at www.sec.gov, and such posting shall be deemed to satisfy the
financial reporting requirements of clauses (a) and (b) and notices required to
be delivered under clause (d)(ii) above, provided that, in each instance the
Company shall provide all other reports and certificates required to be
delivered under this Section 7.1 in the manner set forth in Section 11.1.
 
The Borrower hereby acknowledges that the Agent and/or the Active Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”).


 
7.2 Financial Covenant.
 
The Borrower will maintain a Leverage Ratio as of the last day of each of its
fiscal quarters of not greater than .65 to 1.00.
 
7.3 Preservation of Existence and Franchises.
 
Except as expressly permitted by Section 8.2 or Section 8.3 below, the Borrower
will, and will cause each of its Principal Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, and
material rights, franchises and authority.
 
 
58

--------------------------------------------------------------------------------

 
 
7.4 Books and Records.
 
Subject to Section 1.3, the Borrower will, and will cause its Principal
Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).
 
7.5 Compliance with Law.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, comply
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property, if
the failure to comply would have or be reasonably likely to have a Material
Adverse Effect.
 
7.6 Payment of Taxes and Other Indebtedness.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, pay,
settle or discharge (a) all material taxes, assessments and governmental charges
or levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent and (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien which is not permitted by Section 8.6 upon any of its
properties; provided, however, that neither the Borrower nor any Principal
Subsidiary shall be required to pay any such tax, assessment, charge, levy,
claim or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or reasonably be likely to have a Material Adverse
Effect.
 
7.7 Insurance.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice; provided, however, that the Borrower and its Principal
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and to the extent consistent with prudent business practice.
 
7.8 Use of Proceeds.
 
The proceeds of the Loans and the Letters of Credit may be used solely (a) to
provide working capital and (b) for other general corporate purposes.
 
7.9 Audits/Inspections.
 
Upon reasonable notice and during normal business hours, the Borrower will, and
will cause each of its Principal Subsidiaries to, permit representatives
appointed by the Agent or any Lender, including, without limitation, independent
accountants, agents, attorneys, and
 
 
59

--------------------------------------------------------------------------------

 
 
appraisers to visit and inspect the Borrower’s and its Principal Subsidiaries’
property, including its books and records, its accounts receivable and
inventory, the Borrower’s and its Principal Subsidiaries’ facilities and their
other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Agent, any Lender or its representatives to investigate and verify
the accuracy of information provided to the Lenders and to discuss all such
matters with the officers, employees and representatives of the Borrower and its
Principal Subsidiaries.  All information so obtained shall be subject to the
provisions of Section 11.10 below.
 
7.10 Restrictive Agreements.
 
The Borrower will not, and will not permit any Principal Subsidiary to, enter
into any agreement that restricts the ability of any Principal Subsidiary to pay
dividends or other distributions with respect to any shares of its capital
stock; provided that it is understood and agreed that (a) the foregoing covenant
does not prohibit the Borrower or a Principal Subsidiary from entering into
agreements that contain financial covenants which require the maintenance of a
minimum net worth or compliance with financial ratios without explicitly
addressing the ability to pay dividends or make other distributions with respect
to shares of its capital stock and (b) the foregoing covenant does not apply to
limitations or restrictions imposed by law or in  regulatory proceedings or in
the articles of incorporation of Wisconsin Public Service Corporation as in
effect on the date hereof or restrictions which arise only if dividends on
preferred stock issued by such Principal Subsidiary have not been paid.
 
Section 8. NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until all Borrower Obligations have been paid in full and the
Revolving Loan Commitments shall have terminated:
 
8.1 Nature of Business.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
alter in any material respect the general nature of the business of the Borrower
and its Principal Subsidiaries, taken as a whole, from that conducted as of the
Closing Date; provided that the foregoing shall not prevent the Borrower and its
Principal Subsidiaries from engaging in any energy or energy-related business;
provided that nothing contained in this Section 8.1 shall be deemed or construed
to limit the full or partial divestiture by the Borrower of the assets, business
or operations of Integrys Energy Services, Inc. and/or any or all of the
Subsidiaries of Integrys Energy Services, Inc. or any reduction in the scope
and/or scale of the assets, business or operations of Integrys Energy Services,
Inc. and/or any or all of its Subsidiaries (in each case, as such assets,
business or operations exist as of the date of this Agreement) and any such
divestiture, reduction, sale or other disposition shall not be deemed or
construed to constitute a change in the general nature of the business in which
the Borrower and its Principal Subsidiaries, taken as a whole, are engaged and;
provided, further, that the foregoing shall not prevent the disposition of
assets, business or operations permitted by Section 8.3 below so long as the
Borrower shall have complied with all other terms and conditions of this
Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
8.2 Consolidation and Merger.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that, a
Person may be merged or consolidated with or into the Borrower or a wholly-owned
Subsidiary of the Borrower, so long as (a) in any such transaction to which the
Borrower is a party (i) the surviving or successor entity (if other than the
Borrower) assumes, in form reasonably satisfactory to the Required Lenders, all
of the obligations of the Borrower under this Agreement and has long-term senior
unsecured debt ratings issued (and confirmed after giving effect to such merger)
by S&P and Moody’s of at least BBB and Baa2, respectively (or if no such ratings
have been issued, commercial paper ratings issued (and confirmed after giving
effect to such merger) by S&P and Moody’s of at least A-2 and P-2, respectively
and (ii) the Lenders shall have received such other documents as may reasonably
be requested in connection with such merger or consolidation, including, without
limitation, information in respect of “know your customer” and similar
requirements, an incumbency certificate and an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Lenders, to the effect that all agreements or instruments effecting the
assumption of the obligations of the Borrower under this Agreement are
enforceable in accordance with their terms, (b) if a Principal Subsidiary is
involved, such Principal Subsidiary or a wholly owned Subsidiary of the Borrower
shall be the continuing or surviving entity; provided that the foregoing shall
not prohibit mergers, consolidations or liquidations of a Principal Subsidiary
into the Borrower, and (c) immediately before and after such merger or
consolidation there does not exist a Default or an Event of Default.
 
8.3 Sale or Lease of Assets.
 
Within any twelve month period, the Borrower will not, and will not permit its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of assets,
business or operations with a book value (net of assumed liabilities associated
with the assets that are the subject of such transaction) in excess of
twenty-five percent (25%) of Total Assets, as calculated as of the end of the
most recent fiscal quarter, provided that the Borrower and its Subsidiaries may
convey, sell, lease, transfer or otherwise dispose of assets, business or
operations consisting of (a) sales of inventory or other assets acquired for
resale in the ordinary course of business, (b) sales of accounts owed by
customers for energy provided or to be provided outside the normal franchise
service area of the utility subsidiaries of the Borrower, (c) sales, transfers
or other dispositions of assets between or among the Borrower and its wholly
owned Subsidiaries, (d) sales, transfers or other dispositions of obsolete or
worn-out tools, equipment or other property no longer used or useful in business
and sales of intellectual property determined to be uneconomical, negligible or
obsolete, (e) sales, transfers or other dispositions of the assets listed on
Schedule 8.3, (f) non-exclusive licenses of intellectual property and (g) sales,
transfers or other dispositions of assets the proceeds of which are invested in
other energy related assets.
 
8.4 Arm’s-Length Transactions.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of
 
 
61

--------------------------------------------------------------------------------

 
 
business, with any Affiliate other than on terms and conditions substantially as
favorable to the Borrower or the Principal Subsidiary as would be obtainable in
a comparable arm’s-length transaction with a Person other than an Affiliate,
other than (a) transactions between or among the Borrower and its wholly owned
Subsidiaries, (b) customary fees to non-officer directors of the Borrower and
its Subsidiaries and (c) employment and severance arrangements with officers and
employees of the Borrower in the ordinary course of business.
 
8.5 Fiscal Year.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
change its fiscal year (a) without prior written notification to the Lenders and
(b) if such change would materially affect the Lenders’ ability to read and
interpret the financial statements delivered pursuant to Section 7.1 or
calculate the financial covenant in Section 7.2.
 
8.6 Liens.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for (a) Liens
securing Borrower Obligations, (b) the Lien of First Mortgage Indentures or any
Liens attaching to the property to which the Lien of the First Mortgage
Indentures attach; provided that such Liens do not secure Funded Debt (other
than Funded Debt secured by the First Mortgage Indentures), (c) Liens for taxes
not yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof), (e) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs, (f) Liens arising from good faith deposits
in connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (g) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (h) easements, rights-of-way (and liens on easements or
rights-of-way or the underlying real estate), restrictions (included zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (i) judgment Liens that would not
constitute an Event of Default, (j) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (k) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower or any Principal Subsidiary,
but only if (i) such
 
 
62

--------------------------------------------------------------------------------

 
 
Lien secures only principal amounts (not exceeding the cost of such acquisition,
construction or creation) raised for the purposes of such acquisition,
construction or creation together with any costs, expenses, interest and fees
incurred in relation thereto or a guarantee given in respect thereof, (ii) such
Lien is created or arises on or before 180 days after the completion of such
acquisition, construction or creation and (iii) such Lien is confined solely to
the property so acquired, constructed or created and any improvements thereto
and proceeds and products thereof, (l) any Lien on any property or assets
acquired from a Person which is merged with or into the Borrower or any
Principal Subsidiary in accordance with Section 8.2, and is not created in
anticipation of any such transaction, (m) any Lien on any property or assets
existing at the time of acquisition of such property or assets by the Borrower
or any Principal Subsidiary and which is not created in anticipation of such
acquisition, (n) Liens existing on the Closing Date and described on Schedule
8.6 attached hereto, (o) pledges or deposits made in the ordinary course of
business to secure obligations of the Borrower or any Principal Subsidiary under
interest rate protection agreements, foreign currency exchange agreements,
Permitted Energy Transactions or other interest or exchange rate hedging
arrangements, (p) Liens on cash, cash collateral, cash deposits or deposit
accounts furnished to or for the benefit of Midwest Independent Transmission
System Operator, Inc. (“MISO”) or other transmission providers or energy market
administrators to secure the payment and performance of obligations (i) in
connection with the purchase of electric transmission service from MISO or such
other transmission providers or (ii) related to energy, capacity or ancillary
service transactions entered into through markets administered by MISO or such
other transmission providers or energy market administrators, (q) Liens, if any,
arising in connection with the securitization of environmental retrofit
receivables, (r) any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any Liens
referred to in the foregoing clauses (a) through (q), for amounts not exceeding
the maximum principal amount of the Indebtedness secured by the Lien so
extended, renewed or replaced; provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets), and (s) any other Lien or Liens which in the aggregate
secure Indebtedness or other obligations at any one time not in excess of an
amount equal to 7.5% of Total Assets.
 
Section 9. EVENTS OF DEFAULT
 
9.1 Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a) Payment.  The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans or Letter of Credit Obligations; or (ii) default,
and such default shall continue for three or more Business Days, in the payment
when due of any interest on the Loans or Letter of Credit Obligations or of any
fees or other amounts owing hereunder, under any of the other Credit Documents
or in connection herewith.
 
(b) Representations.  Any representation, warranty or statement made or deemed
to be made by the Borrower (or any of its officers or agents) herein, in any of
the other Credit Documents, or in any statement or certificate delivered or
required to be
 
 
63

--------------------------------------------------------------------------------

 
 
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made.
 
(c) Covenants.  The Borrower shall:
 
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(d), 7.2, 7.3, 7.9, 8.2, 8.3 or 8.6; or
 
(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Agreement or any other Credit Document and
such default shall continue unremedied for a period of at least 30 days after
the earlier of the Borrower becoming aware of such default or notice thereof
given by the Agent.
 
(d) Credit Documents.  Any Credit Document shall fail to be in full force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby.
 
(e) Bankruptcy, etc.  The occurrence of any of the following with respect to the
Borrower or any of its Principal Subsidiaries:  (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Principal Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or any of
its Principal Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against the Borrower or any of its Principal
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower or any of its Principal Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any of its Principal Subsidiaries shall admit in writing
its inability to pay its debts generally as they become due or any action shall
be taken by such Person in furtherance of any of the aforesaid purposes.
 
(f) Defaults Under Other Agreements.  With respect to any Indebtedness in excess
of $35,000,000 (other than Indebtedness outstanding under this Agreement or
physically settled obligations under Permitted Energy Transactions) of the
Borrower or any of its Principal Subsidiaries (i) the Borrower or any of its
Principal Subsidiaries shall (A) default in any payment (beyond the applicable
grace period with respect thereto, if any) with respect to any such
Indebtedness, or (B) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or
 
 
64

--------------------------------------------------------------------------------

 
 
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist other than non-material defaults under
any First Mortgage Indenture, the effect of which default or other event or
condition is to cause, or permit, the holder of the holders of such Indebtedness
(or trustee or agent on behalf of such holders) to cause (determined without
regard to whether any notice or lapse of time is required) any such Indebtedness
to become due prior to its stated maturity (unless no holder, or trustee on
behalf of any holder, has asserted that such event constitutes a default
thereunder); or (ii) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (iii) any such Indebtedness shall
mature and remain unpaid.  The foregoing cross default provision shall not apply
to Indebtedness to the extent recourse to the Borrower is limited to specific
assets in a project financing; i.e., defaults under agreements governing
non-recourse project financing indebtedness are excluded.
 
(g) Judgments.  One or more judgments, orders, or decrees shall be entered
against the Borrower or any of its Principal Subsidiaries involving a liability
of $35,000,000 or more, in the aggregate (to the extent not paid or covered by
insurance provided by a carrier who has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order), and such
judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i) the fifth Business Day
after last day on which such judgment, order or decree becomes final and
unappealable and, where applicable, with the status of a judicial lien or (ii)
60 days; provided that if such judgment, order or decree provides for periodic
payments over time then the Borrower shall have a grace period of 30 days with
respect to each such periodic payment.
 
(h) ERISA.  The occurrence of any of the following events or conditions if any
of the same would be reasonably likely to have a Material Adverse Effect:  (A)
any “accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower, any
of its Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a
Termination Event shall occur with respect to a Single Employer Plan, which is,
in the reasonable opinion of the Agent, likely to result in the termination of
such Plan for purposes of Title IV of ERISA; (C) a Termination Event shall occur
with respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Agent, likely to result in (i) the termination of such
Plan for purposes of Title IV of ERISA, or (ii) the Borrower, any of its
Subsidiaries or any ERISA Affiliate incurring liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (D) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which would be reasonably likely to subject the Borrower, any of
Subsidiaries or any ERISA Affiliate to liability under Sections 406, 409,
502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower, any of Subsidiaries or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.
 
(i) Change of Control.  The occurrence of any Change of Control.
 
 
65

--------------------------------------------------------------------------------

 
 
9.2 Acceleration; Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, the Agent
may, and shall, upon the request and direction of the Required Lenders, by
written notice to the Borrower take any of the following actions without
prejudice to the rights of the Agent or any Lender to enforce its claims against
the Borrower, except as otherwise specifically provided for herein:
 
(i) Termination of Revolving Loan Commitments.  Declare the Revolving Loan
Commitments terminated whereupon the Revolving Loan Commitments shall be
immediately terminated.
 
(ii) Acceleration of Borrower Obligations.  Declare the unpaid amount of all
Borrower Obligations to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
 
(iii) Cash Collateral.  Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 9.1(e), it will immediately pay) to the Agent additional cash, to be
held by the Agent, for the benefit of the Lenders, in an interest bearing cash
collateral account as additional security for the Letter of Credit Obligations
in respect of subsequent drawings under all then outstanding Letters of Credit
in an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.
 
(iv) Enforcement of Rights.  Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off.
 
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Revolving Loan Commitments shall automatically
terminate and all Borrower Obligations, all accrued interest in respect thereof,
all accrued and unpaid fees and other indebtedness or obligations owing to the
Lenders and the Agent hereunder shall immediately become due and payable without
the giving of any notice or other action by the Agent or the Lenders.
 
Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.
 
9.3 Allocation of Payments After Event of Default.
 
Notwithstanding any other provisions of this Agreement, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent or any Lender on account of amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows:
 
 
66

--------------------------------------------------------------------------------

 
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or-any of
the Lenders in connection with enforcing the rights of the Lenders under the
Credit Documents, pro rata as set forth below;
 
SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as set
forth below;
 
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;
 
FOURTH, to the payment of the outstanding principal amount of the Loans and
unreimbursed drawings under Letters of Credit, and to the payment or cash
collateralization of the outstanding Letters of Credit Obligations, pro rata as
set forth below;
 
FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and
 
SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, and
Letter of Credit Obligations held by such Lender bears to the aggregate then
outstanding Loans and Letter of Credit Obligations), of amounts available to be
applied; and (c) to the extent that any amounts available for distribution
pursuant to clause “FOURTH” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by the Agent
in a cash collateral account and applied (x) first, to reimburse the Lenders
from time to time for any drawings under such Letters of Credit and (y) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FOURTH,” and “FIFTH” above in the manner
provided in this Section 9.3.
 
Section 10. AGENCY PROVISIONS
 
10.1 Appointment.
 
Each Lender (including in its capacity as an L/C Issuer and Swing Line Lender,
if applicable) hereby designates and appoints U.S. Bank National Association as
agent of such Lender to act as specified herein and the other Credit Documents,
and each such Lender hereby authorizes the Agent, as the agent for such Lender,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated by the terms hereof and of the other Credit Documents,
together with such other powers as are reasonably incidental thereto.  The
provisions of this Section are solely for the benefit of the Agent and the
Lenders and the Borrower shall not have any rights as a third party beneficiary
of the provisions hereof.  In performing its functions
 
 
67

--------------------------------------------------------------------------------

 
 
and duties under this Agreement and the other Credit Documents, the Agent shall
act solely as agent of the Lenders and does not assume and shall not be deemed
to have assumed any obligation or relationship of agency or trust with or for
the Borrower.  The Agent agrees to give each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.
 
10.2 Delegation of Duties.
 
The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
10.3 Exculpatory Provisions.
 
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Agent shall not have any duties or responsibilities,
except those expressly set forth herein and therein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any of the other Credit Documents, or shall otherwise exist against
the Agent.  Without limiting the generality of the foregoing, the Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Credit Document or
applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
 
Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person’s own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection herewith or
in connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of
 
 
68

--------------------------------------------------------------------------------

 
 
the Borrower to perform its obligations hereunder or thereunder.  The Agent
shall not be responsible to any Lender for, nor have any duty to inquire into,
(i) the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement, or any of the other Credit Documents, (ii) any
representations, warranties, recitals or statements made herein or therein or
made by the Borrower in any written or oral statement or in any financial or
other statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Agent to the Lenders
or by or on behalf of the Borrower to the Agent or any Lender, (iii) the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or Letters of Credit or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Borrower or (iv) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.  The Agent is not a trustee for the Lenders and owes
no fiduciary duty to the Lenders.
 
10.4 Reliance on Communications.
 
The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower, independent accountants and other experts selected by
the Agent with reasonable care).  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
the Agent may presume that such condition is satisfactory to such Lender or such
L/C Issuer unless the Agent shall have received notice to the contrary from such
Lender or such L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit.  The Agent may deem and treat the Lenders as the owner of
its interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent in
accordance with Section 11.3(b).  The Agent shall be fully justified in failing
or refusing to take any action under this Agreement or under any of the other
Credit Documents unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Credit Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 11.6, all the Lenders) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).
 
10.5 Notice of Default.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received notice
from a Lender or the Borrower referring to the Credit Document, describing such
Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that the Agent receives such a
 
 
69

--------------------------------------------------------------------------------

 
 
notice, the Agent shall give prompt notice thereof to the Lenders.  The Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders.
 
10.6 Non-Reliance on Agent and Other Lenders.
 
Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Borrower and its Subsidiaries, shall be deemed to constitute any representation
or warranty by the Agent to any Lender.  Each Lender represents to the Agent
that it has, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its Subsidiaries and made its own decision
to make its Extensions of Credit hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrower or its Subsidiaries.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower or its Subsidiaries
which may come into the possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
 
10.7 Indemnification.
 
Each Lender agrees to indemnify the Agent in its capacity as such and each L/C
Issuer in its capacity as such (in each case to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to its Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment in full of the
Borrower Obligations) be imposed on, incurred by or asserted against the Agent
or such L/C Issuer, as the case may be, in its capacity as such in any way
relating to or arising out of this Agreement or the other Credit Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Agent or such L/C Issuer under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or such L/C Issuer, as the case may be, or from any
losses suffered by the Agent solely as a result of the Borrower’s failure to
make payments as required pursuant to Section 3.4(c).  If any indemnity
furnished to the Agent or an L/C Issuer, as the case
 
 
70

--------------------------------------------------------------------------------

 
 
may be, for any purpose shall, in the opinion of the Agent or such L/C Issuer,
as the case may be,, be insufficient or become impaired, the Agent or such L/C
Issuer, as the case may be, may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section 10.7 shall survive the payment of the
Borrower Obligations and all other amounts payable hereunder and under the other
Credit Documents.
 
10.8 Agent in Its Individual Capacity.
 
The Agent in its individual capacity and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower and its Subsidiaries as though the Agent were not Agent
hereunder.  With respect to the Loans made and all Borrower Obligations owing to
it, the Agent in its individual capacity shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though they were
not Agent, and the terms “Lender” and “Lenders” shall include the Agent in its
individual capacity.
 
10.9 Resignation of Agent.
 
(a) The Agent may at any time give notice of its resignation to the Lenders and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint from among the Lenders a successor,
which (unless an Event of Default is continuing) shall be approved by the
Borrower (such consent not to be unreasonably withheld or delayed).  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
(b)           If the Person serving as Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Agent and, with
the consent of the Borrower (unless an Event of Default is continuing), (such
consent not to be unreasonably withheld or delayed), appoint a successor.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations as Agent hereunder and under the
other Credit Documents and (2) except for any indemnity payments owed to the
retiring or removed Agent, all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above.  Upon the acceptance of a successor’s
appointment as Agent hereunder,
 
 
71

--------------------------------------------------------------------------------

 
 
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent (other than any
rights to indemnity payments owed to the retiring or removed Agent), and the
retiring or removed Agent shall be discharged from all of its duties and
obligations as Agent hereunder or under the other Credit Documents.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 7.6 shall continue in effect for the benefit of such retiring or
removed Agent, its sub agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
 
(d)           Any resignation by U.S. Bank as Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and the Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Credit
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
 
10.10 Other Agents.
 
None of the Book Manager, the Active Arrangers, the Syndication Agent or the
Documentation Agents, in their capacity as such, shall have any duties or
obligations of any kind under this Agreement.
 
Section 11. MISCELLANEOUS
 
11.1 Notices.
 
(a)           Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device) during
normal business hours (or if delivered outside of normal business hours, shall
be effective at the open of the next Business Day) or (iii) the Business Day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, in each case to the Borrower or the
Agent at the address or telecopy numbers set forth on Schedule 11.1, or to any
other party at the address or telecopy number set forth on its Administrative
Questionnaire or at such other address as such party may specify by written
notice to the other parties hereto.
 
(b)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR
 
 
72

--------------------------------------------------------------------------------

 
 
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
(c)           Each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
11.2 Right of Set-Off.
 
If an Event of Default shall have occurred and be continuing and the Borrower
Obligations have been accelerated pursuant to Section 9.2 hereof, each Lender
each of its respective Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender or any such Affiliate, to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Credit
Document to such Lender or its respective Affiliates, irrespective of whether or
not such Lender or Affiliate shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.11 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
11.3 Successors and Assigns.
 
 
73

--------------------------------------------------------------------------------

 
 
(a) Successors and Assigns Generally.  The  provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b) Assignments.  Any Lender may, with the consent of each L/C Issuer and the
Swing Line Lender (which consent will not be unreasonably withheld or delayed),
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Loan
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)      Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Loan Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Loan Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Loan
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption,
as of the Trade Date) shall not be less than $5,000,000, and an integral
multiple of $1,000,000 in excess thereof, unless each of the Agent and, so long
as no Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
(ii)      Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations
 
 
74

--------------------------------------------------------------------------------

 
 
under this Agreement with respect to the Loan or the Revolving Loan Commitment
assigned.
 
(iii)                 Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Loan
Commitments; and
 
(C) the consent of each L/C Issuer and Swing Line Lender shall be required for
any assignment in respect of the Revolving Loan Commitments.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, each L/C Issuer, each Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the
 
 
75

--------------------------------------------------------------------------------

 
 
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4, 11.4 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
(c) Register.  The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Loan Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent demonstrable error, and the Borrower, the Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Loan Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, the L/C
Issuers and Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.7 with respect to any payments made by such Lender to
its Participant(s).
 
 
76

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to provisions relating to
amendments requiring unanimous consent of the Lenders that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.1, 4.2, 4.3 and 4.4 (subject to the requirements and
limitations therein, including the requirements under Section 4.4 (it being
understood that the documentation required under Section 4.4 shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.5 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1,
4.2, 4.3 and 4.4, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.5 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.2 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.8 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
 
(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(f) Information.  Any Lender may furnish any information concerning the Borrower
and its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants);
provided that the furnishing of such information shall be subject to the
provisions of Section 11.10 below.
 
 
77

--------------------------------------------------------------------------------

 
 
(g) SPC’s.  Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) the option to fund all or any part of any Loan that such Granting Lender
would otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 11.6 (all such voting rights shall be retained by the
Granting Lender), (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Agent and the Lenders shall not be obligated to
deal with an SPC, but may limit their communications and other dealings relevant
to such SPC to the applicable Granting Lender, and (v) with respect to the
funding of any Loan by an SPC, the Borrower shall not have to pay any greater
cost, or incur any greater expense, under the provisions of Section 4 of this
Agreement or otherwise, than if all Loans were funded by the applicable Granting
Lender without the involvement of an SPC.  The funding of a Loan by an SPC
hereunder shall utilize the Revolving Loan Commitment of the Granting Lender to
the same extent that, and as if, such Loan were funded by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained in this
Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC.  This clause
(h) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loan is being funded by an SPC at the time of
such amendment.
 
11.4 No Waiver; Remedies Cumulative; Enforcement.
 
No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Agent or any Lender shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder.  The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies which the Agent or any
Lender would otherwise have.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agent or the
Lenders to any other or further action in any circumstances without notice or
demand.
 
 
78

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Section
9.2 for the benefit of all the Lenders and the L/C Issuers; provided, however,
that the foregoing shall not prohibit (a) the Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Credit Documents, (b) any L/C Issuer or
the Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.2 (subject to the terms
of Section 3.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any debtor relief law; and provided, further, that if at
any time there is no Person acting as Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 9.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 3.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
11.5 Payment of Expenses, etc.
 
The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
of the Agent and the Active Arrangers in connection with (A) the negotiation,
preparation, execution and delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to therein
(including, without limitation, legal fees of one counsel for the Agent) and (B)
any amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrower under this Agreement, (ii) pay all reasonable out-of-pocket costs and
expenses of the Agent, each L/C Issuer and the Lenders in connection with (A)
enforcement of the Credit Documents and the documents and instruments referred
to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the Agent,
each L/C Issuer and each of the Lenders) and (B) any bankruptcy or insolvency
proceeding of the Borrower and (iii) indemnify the Agent, the Active Arrangers,
each L/C Issuer and each Lender and their respective Related Parties from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Agent, the Active Arrangers, any L/C Issuer
or any Lender is a party thereto) related to the entering into and/or
performance of any Credit Document or the use of proceeds of any Loans
(including other extensions of credit) hereunder or the consummation of any
other transactions contemplated in any Credit Document, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of gross negligence or willful misconduct on the part
of the Person to be indemnified or such Person’s employer, employee or
co-employee); provided that the foregoing indemnity by the Borrower shall not
extend to disputes solely among the Lenders or
 
 
79

--------------------------------------------------------------------------------

 
 
litigation commenced by the Borrower which (a) seeks enforcement of any of the
Borrower’s rights hereunder and (b) is determined in a final judgment adverse to
the Agent and the Lenders.  No Person referred to in this Section 11.5 shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent such damages (which shall in any event be
limited to direct or actual damages, as opposed to indirect, special,
incidental, consequential or punitive damages) result from the gross negligence
or willful misconduct of such Person.  The agreements in this Section 11.5 shall
survive the payment of the Borrower Obligations and all other amounts payable
hereunder and under the other Credit Documents.
 
11.6 Amendments, Waivers and Consents.
 
Neither this Agreement, nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower, and acknowledged by the
Agent; provided that no such amendment, change, waiver, discharge or termination
shall:
 
(a) extend the Maturity Date, or postpone or extend the time for any payment or
prepayment of principal without the consent of each Lender affected thereby;
 
(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees or other amounts payable hereunder without the consent of
each Lender affected thereby;
 
(c) reduce or waive the principal amount of any Loan without the consent of each
Lender affected thereby;
 
(d) increase or extend the Revolving Loan Commitment of a Lender (it being
understood and agreed that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any Revolving Loan Commitment of any Lender)
without the consent of each Lender affected thereby;
 
(e) release the Borrower from its obligations under the Credit Documents without
the consent of each Lender affected thereby;
 
(f) amend, modify or waive any provision of this Section 11.6 or Section 3.6
without the consent of each Lender;
 
(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders without the consent of each Lender; or
 
(h) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents without the
consent of each Lender.
 
 
80

--------------------------------------------------------------------------------

 
 
No provision of Section 2.9 or Section 10 may be amended or modified without the
consent of the Agent.
 
No amendment, waiver or consent shall, unless in writing and signed by each L/C
Issuer, adversely affect the rights or obligations of the L/C Issuers in their
capacities as such under this Agreement.
 
No amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender, affect the rights or obligations of the Swing Line Lender in its
capacity as such under this Agreement.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
 
Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders (except that (x) an increase or extension of the Commitment(s) of such
Defaulting Lender, (y) any reduction of the amount of principal or interest owed
to such Defaulting Lender and (z) or any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall,
in each case, require the consent of such Defaulting Lender); provided, however,
that all other benefits and obligations under the Credit Documents shall apply
to such Defaulting Lender.
 
11.7 Counterparts/Telecopy.
 
This Agreement may be executed in any number of counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of executed counterparts by
telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.
 
11.8 Headings.
 
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
 
11.9 Survival of Indemnification and Representations and Warranties.
 
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Agreement, the making of
the Loans and the repayment of the Loans and other obligations and the
termination of the Revolving Loan Commitments hereunder.
 
11.10 Confidentiality.
 
 
81

--------------------------------------------------------------------------------

 
 
Neither the Agent nor any Lender shall disclose any Confidential Information to
any Person, without the prior written consent of the Borrower, other than (a )
(i) to the Agent’s or such Lender’s Affiliates or any of their respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and such person shall have agreed to keep such Confidential
Information confidential on substantially the same terms as provided herein),
(ii) to the extent required or requested by any regulatory authority having
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to any other party hereto and (iv) as contemplated by
Section 11.3, to actual or prospective assignees and participants, and to any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations (provided, such assignees, participants, counterparties and advisors
are advised of and agree to be bound by either the provisions of this Section
11.10 or other provisions at least as restrictive as this Section 11.10), (b) as
required by any law, rule or regulation or by judicial process, (c) to any
rating agency when required by it to do so or to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers;
provided that, prior to any such disclosure, such rating agency, CUSIP Service
Bureau or similar agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Borrower received by it from such
Lender, (d) as requested or required by any state, federal or foreign authority
or examiner of appropriate jurisdiction regulating banks or banking, (e) to
protect, preserve, exercise or enforce the Agent’s or such Lender’s rights under
or pursuant to this Agreement or any Note, and (f) to perform any of the Agent’s
or such Lender’s obligations under or pursuant to this Agreement or any Note.
 
11.11 Governing Law; Jurisdiction, etc.
 
(a)           Governing Law.  This Agreement and the other Credit Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Credit Document (except, as to any other Credit Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.


(b)           Jurisdiction.  The Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, any Lender or any Related Party of the foregoing
in any way relating to this Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such  courts and agrees that all claims in
respect of any such action, litigation or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or in any other Credit
Document shall affect any right that the  Agent, any Lender may otherwise have
to bring
 
 
82

--------------------------------------------------------------------------------

 
 
any action or proceeding relating to this Agreement or any other Credit Document
against the Borrower or its properties in the courts of any jurisdiction.


(c)           Waiver of Venue.  The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law. Notwithstanding the foregoing,
process shall not be served by telecopy.


11.12 Waiver of Jury Trial; Waiver of Consequential Damages.
 
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE BORROWER AGREES NOT TO ASSERT ANY CLAIM
AGAINST THE AGENT, ANY LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF OR OTHERWISE RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.
 
11.13 Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Agent, any L/C Issuer or any Lender, or the Agent, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent, such L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy or insolvency laws or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the obligations under this Agreement and the termination of this Agreement.
 
 
83

--------------------------------------------------------------------------------

 
 
11.14 Time.
 
All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.
 
11.15 Severability.
 
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
11.16 Assurances.
 
The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are consistent with and necessary to carry
out the intent of this Agreement and the other Credit Documents.
 
11.17 USA Patriot Act Notification.
 
The following notification is provided to the Borrower pursuant to Section 326
of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the
Borrower.  The Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.
 
11.18 Entirety.
 
This Agreement together with the other Credit Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents or the transactions contemplated
herein and therein.
 
11.19 No Advisory or Fiduciary Responsibility.
 
 
84

--------------------------------------------------------------------------------

 
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Agent, the Lenders and the Active Arrangers are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agent, the Lenders and the Active Arrangers, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the Agent, each
Lender and each Arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Agent nor any
Lender nor any Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Agent, the Lenders and the Active Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Agent nor any Lender nor any Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Agent, the Lenders and the Active Arrangers with respect to any
breach or alleged breach of fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
[Remainder of Page Intentionally Left Blank, Signature Pages Follow]
 
 
85

--------------------------------------------------------------------------------

 
 
 
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
 
Borrower:                                                                INTEGRYS
ENERGY GROUP, INC.
 
By:           /s/ William J. Guc
Name:     William J. Guc
Title:        Vice President and Treasurer








Lenders:
U.S. BANK NATIONAL ASSOCIATION

 
individually in its capacity as a Lender and as Agent

 
By:           /s/ Michael T. Sagges
Name:     Michael T. Sagges
Title:        Vice President
 
 
Signature Page to Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By:           /s/ Chi-Cheng Chen
Name:     Chi-Cheng Chen
Title:        Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
Union Bank, N.A.,


By:           /s/ Efrain Soto
Name:     Efrain Soto
Title:        Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
JPMORGAN CHASE BANK, N.A. 


By:           /s/ Helen D. Davis
Name:     Helen D. Davis
Title:        Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
KEYBANK NATIONAL ASSOCIATION 


By:           /s/ Paul J. Pace
Name:     Paul J. Pace
Title:        Senior Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
/s/ Raymond Ventura
MIZUHO CORPORATE BANK, LTD.


Name:     Raymond Ventura
Title:        Deputy General Manager
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
                                                
The Bank of Nova Scotia


By:           /s/ Thane Rattew
Name:     Thane Rattew
Title:        Managing Director
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
COBANK, ACB


By:           /s/ John H. Kemper
Name:     John H. Kemper
Title:        Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
WELLS FARGO BANK, N.A.


By:           /s/ Shawn Young
Name:     Shawn Young
Title:        Director
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
BANK OF AMERICA, N.A.


By:           /s/ Patrick Martin
Name:     PATRICK MARTIN
Title:        DIRECTOR
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
DEUTSCHE BANK AG NEW YORK BRANCH


By:           /s/ Yvonne Tilden
Name:     Yvonne Tilden
Title:        Director
 
 
By:           /s/ Virginia Cosenza
Name:     Virginia Cosenza
Title:        Vice President

 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
MORGAN STANLEY BANK, N.A. 


By:           /s/ Michael King
Name:     Michael King
Title:        Authorized Signatory
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
GOLDMAN SACHS BANK USA 


By:           /s/ Mark Walton
Name:     Mark Walton
Title:        Authorized Signatory
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
THE NORTHERN TRUST COMPANY 


By:           /s/ Peter J. Hallan
Name:     Peter J. Hallan
Title:        Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
National Cooperative Services Corporation 


By:           /s/ Daniel Lyzinski
Name:     Daniel Lyzinski
Title:        Assistant Secretary Treasury
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
The Huntington National Bank


By:           /s/ Lori Cummins-Meyer
Name:     Lori Cummins-Meyer
Title:        Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
Associated Bank, N.A. 


By:           /s/ Kristin A. Isleib
Name:     Kristin A. Isleib
Title:        Senior Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
PNC BANK, NATIONAL ASSOCIATION


By:           /s/ Patrick Flaherty
Name:     Patrick Flaherty
Title:        Assistant Vice President
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
Fifth Third Bank


By:           /s/ Robert Szymanski
Name:     Robert Szymanski
Title:        Portfolio Manager
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Integrys Energy Group Five Year Credit Agreement.
 
Chang Hwa Commercial Bank, Ltd.,
Los Angeles Branch


By:           /s/ Chu-I Hung
Name:     Chu-I Hung
Title:        VP & General Manager
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1
to
Credit Agreement
 
Commitment Percentages
 
 
Lender
Commitment
Percentage
Revolving Loan
Commitment
U.S. Bank National Association
7.750000000000%
$49,212,500.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
3.875000000000%
$24,606,250.00
Union Bank, N.A.
3.875000000000%
$24,606,250.00
JPMorgan Chase Bank, N.A.
7.750000000000%
$49,212,500.00
KeyBank National Association
7.750000000000%
$49,212,500.00
Mizuho Corporate Bank, Ltd.
7.750000000000%
$49,212,500.00
The Bank of Nova Scotia
7.750000000000%
$49,212,500.00
CoBank ACB
    7.500000000000%
$47,625,000.00
Wells Fargo, N.A.
    5.750000000000%
$36,512,500.00
Bank of America, N.A.
5.250000000000%
$33,337,500.00
Deutsche Bank AG New York Branch
5.000000000000%
$31,750,000.00
Morgan Stanley Bank, N.A.
4.500000000000%
$28,575,000.00
Goldman Sachs Bank USA
4.500000000000%
$28,575,000.00
The Northern Trust Company
4.500000000000%
$28,575,000.00
National Cooperative Services Corporation
4.500000000000%
$28,575,000.00
The Huntington National Bank
4.250000000000%
$26,987,500.00
Associated Bank, N.A.
2.250000000000%
$14,287,500.00
PNC Bank, National Association
2.250000000000%
$14,287,500.00
Fifth Third Bank
2.250000000000%
$14,287,500.00
Chang Hwa Commercial Bank, Ltd.
1.000000000000%
$6,350,000.00
 
100.000000000000%
$635,000,000.00



 


 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Schedule 2.9:  Existing Letters of Credit
 


None



Integrys Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Schedule 6.1: Subsidiaries


Borrower’s Principal Subsidiaries and other
Subsidiaries as of the Closing Date






Integrys Energy Group, Inc.
           
Integrys Business Support, LLC
           
WPS Investments LLC
           
WPS Visions, Inc.
           
Wisconsin Public Service Corporation
             
WPS Leasing
           
Upper Peninsula Power Company
           
Michigan Gas Utilities Corporation
       
 
 
Minnesota Energy Resources Corporation
           
Penvest
               
Integrys Energy Services Inc.
               
Integrys Energy Services of New York, Inc.
               
Integrys Energy Services - Electric, LLC
               
Integrys Energy Services - Natural Gas, LLC
               
PERC Holdings, LLC
               
Quest Energy LLC
               
WPS Power Development, LLC
         
 
     
Winnebago Energy Center LLC
                 
Combined Locks Energy Center, LLC
                 
ECO Coal Pelletization No. 12 LLC
                 
Solar Hold 2008-1, LLC
                 
     Soltage-MAZ 700 Tinton Falls, LLC

 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 

                 
     Soltage-ADC 630 Jamesburg, LLC
                 
     Soltage-PLG 500 Milford, LLC
                 
Integrys Solar, LLC
                 
     Camden Solar Center, LLC
                 
     Crimson Solar, LLC
                 
     Gilbert Solar Facility I, LLC
                 
     Hemlock Solar, LLC
                 
     Sun Devil Solar LLC
                 
     Solar Star California II, LLC
                 
     Integrys NJ Solar, LLC
                 
     Solar Star New Jersey VI, LLC
                 
Sunbury Holdings, LLC
                 
     WPS Westwood Generation LLC
                 
PDI Stoneman, Inc.
                 
Wisconsin Woodgas LLC
                 
WPS Empire State Inc.
                 
     WPS Beaver Falls Generation
                 
     WPS Syracuse Generation
                 
LGS Renewables I, LLC
               
Integrys Energy Services of Canada Corp
           
Peoples Energy, LLC
         
Integrys Transportation Fuels, LLC
             
Pinnacle CNG Company
             
      Pinnacle CNG Systems, LLC
             
Trillium USA Company

 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 

             
      Trillium USA, LLC
             
The Peoples Gas Light and Coke Company
               
Peoples Gas Neighborhood Development Corporation
               
North Shore Gas Company
               
Peoples Energy Ventures, LLC
                 
Peoples Energy Home Services, LLC
                 
Peoples Energy Neighborhood Development, LLC
                 
Peoples Technology, LLC







 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Schedule 8.3:  Permitted Asset Sales
 


 
1.  
Sales of accounts receivable in connection with asset securitizations, including
securitizations of environmental retrofits.

 


 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 


Schedule 8.6:  Existing Liens
 
(Liens of Borrower or Principal Subsidiaries)
 
Secured Party, Filing
Date and Filing Number
 
 
Description
 
Debtor:  Wisconsin Public Service Corporation
   
Wells Fargo Bank Northwest, N.A.
11/05/92
01312991 (Wisconsin DFI)
 
Synthetic lease of railcars; probably not a Lien.
First Security Bank of Utah, N.A.
11/11/93
01391037 (Wisconsin DFI)
 
Synthetic lease of railcars; probably not a Lien.
First Security Bank of Utah, N.A.
11/29/93
01394204 (Wisconsin DFI)
 
Synthetic lease of railcars; probably not a Lien.
Wisconsin Lift Truck
08/27/2008
080012075520 (Wisconsin DFI)
2007 Power Boss; Model # Admiral 42; S/N # Admiral 4201042
       
Debtor:  Integrys Energy Services Inc. (formerly known as WPS Energy Services,
Inc.)
     None.
 
Debtor:  Peoples Energy, LLC (formerly known as Peoples Energy Corporation)
 
Niagara Mohawk Power Corporation
6/06/2006
011029604 (Illinois SOS)
 
All Debtor’s right, title and interest in Collateral as defined in security
agreement for Billing Services and for the Purchase of Gas Accounts Receivable
(“Agreement”).
 
Collateral shall include:
 
All Accounts Receivable purchased by Secured Party under the Agreement;
The deposit; and all Unbilled Receivable to be purchased by Secured Party under
the Agreement.
 



 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
 
 

       
Debtor:  The Peoples Gas Light and Coke Company
   
U.S. Bank National Association, as Trustee
10/10/03 (continued 10/9/08)
7675712 (Illinois SOS)
 
Collateral covered by Mortgage Indenture
United Rentals Northwest, Inc.
03/07/2011
016064343 (Illinois SOS)
 
Certain Equipment
United Rentals Northwest, Inc.
03/07/2011
 016064351 (Illinois SOS)
 
Certain Equipment
United Rentals Northwest, Inc.
05/12/2011
1626614 (Illinois SOS)
 
Certain Equipment
United Rentals Northwest, Inc.
05/17/2011
16277053 (Illinois SOS)
 
Certain Equipment
United Rentals Northwest, Inc.
05/17/2011
16277045 (Illinois SOS)
 
Certain Equipment
United Rentals Northwest, Inc.
05/17/2011
16277061 (Illinois SOS)
Certain Equipment
       



Debtor:  North Shore Gas Company
 
All Debtor’s assets under Indenture
     


2

Integrys Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Schedule 11.1
 
to
 
Credit Agreement


Borrower
 
Integrys Energy Group, Inc.
Attn:  William J. Guc, Treasurer
700 North Adams Street
P.O. Box 19001
Green Bay, Wisconsin 54307
Phone:  (920) 433-2639
Fax:       (920) 433-1526
 
With a copy to:
 
David K. Waltz
Integrys Energy Group, Inc.
130 East Randolph Drive, 18th Floor
Chicago, IL  60601
Phone:  (312) 240-4861
DKWaltz@integrysgroup.com
 
Agent
 
U.S. Bank National Association
461 Fifth Avenue
New York, NY  10017
Phone:  (920) 237-7951
Fax:  (920) 237-7993
Attn:  Barb Campbell
complex_credits_oshkosh@usbank.com


Lenders
 
The Bank of Nova Scotia
One Liberty Plaza, 26th Floor
New York, NY 10006
Phone:  (212) 225-5705
Fax:  (212) 225-5709
Attn:  Mellissa McMillan
mellissa_mcmillan@scotiacapital.com

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY  10020-1104
Phone:  (201) 413-8570
 
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
Fax:  (201) 521-2304/2305
Attn:  Rolando Uy
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 7
Mailcode:  IL1-0010
Chicago, IL  60603
Phone:  (312) 385-7072
Fax:  (312) 256-2608
Attn:  Non-Agented Servicing Team
Cls.chicago.non.agented.servicing@chase.com
 
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Phone:  (216) 689-0412
Fax:  (216) 689-5962
Attn:  Donna Boening
Donna_L_Boening@KeyBank.com
 
Mizuho Corporate Bank (USA)
1252 Avenue of the Americas
New York, NY  10020
Phone:  (201) 626-9134
Fax:  (201) 626-9941
Attn:  Sophia White-Larmond
Sophia.white-larmond@mizuhocbus.com
 
Union Bank, N.A.
445 S Figueroa St 15th Floor
Los Angeles, CA 90071
Phone:  (213) 236-5724
Fax:  (213) 236-4096
Attn:  Hideyuki Okamoto
hideyuki.okamoto@unionbank.com
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN  55406
Phone: (612) 303-3537
Fax: (612) 303-3851
Attn: Cheryl Durst
cheryl.durst@usbank.com
 

 
 
 
  2
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 



Exhibit 2.2
 
FORM OF NOTICE OF BORROWING
 
TO:                  U.S. Bank National Association
Attention:
[Address]
 
RE:                 Five Year Credit Agreement dated as of June 13, 2012 among
Integrys Energy Group, Inc. (the “Borrower”), U.S. Bank
National Association, as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:                                           , 201__
 
______________________________________________________________________________
 
1.  
This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement.  All capitalized terms used herein unless otherwise defined shall
have the meanings set forth in the Credit Agreement.

 
2.  
Please be advised that the Borrower is requesting a Revolving Loan in the amount
of $_____________ to be funded on ___________, 201__ at the interest rate option
set forth in paragraph 3 below.

 
3.  
The interest rate option applicable to the requested Revolving Loan shall be
equal to:

 
A.        the Base Rate
 
B.        the Adjusted Eurodollar Rate for an Interest Period of:
__________ one month
__________ two months
__________ three months
 
4.  
On the date of the requested Revolving Loan, immediately after giving effect to
the funding and the application thereof, the aggregate amount of Revolving Loans
plus Swing Line Loans plus all Letter of Credit Obligations outstanding will be
$__________, which is less than or equal to the Revolving Loan Commitment.

 
5.  
On and as of the date of the requested Revolving Loan, immediately after giving
effect to the funding and the application thereof, the representations and
warranties made by the Borrower in any Credit Document (excluding those
contained in Sections 6.7 and 6.10 of the Credit Agreement) are true and correct
in all material respects except to the extent they expressly relate to an
earlier date.

 
6.  
No Default or Event of Default exists or is continuing or will be caused by
giving effect to this Notice of Borrowing.

 
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
INTEGRYS ENERGY GROUP, INC.






By:______________________________________
Name:
Title:
 
 
2
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 2.4
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
TO:                  U.S. Bank National Association
Attention:
[Address]
 
RE:                  Five Year Credit Agreement entered into as of June 13,
2012,
among Integrys Energy Group, Inc. (the “Borrower”), U.S. Bank
National Association, as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:__________, 201__
 
1.  
This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement.  All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

 
2.  
Please be advised that the Borrower is requesting that a portion of the current
outstanding Revolving Loans, in the amount of $___________, be continued or
converted at the interest rate option set forth in paragraph 3 below.

 
3.  
The interest rate option applicable to the continuation or conversion of all or
part of the existing Revolving Loans shall be equal to:

 
A.           the Base Rate
B.           the Adjusted Eurodollar Rate for an Interest Period of
______ one month
______ two months
______ three months
 
4.  
Subsequent to the continuation or conversion of the Revolving Loans, as
requested herein, the aggregate amount of Revolving Loans plus Swing Line Loans
plus all Letter of Credit Obligations outstanding will be $_________, which is
less than or equal to the Revolving Loan Commitment.

 
5.  
No Default or Event of Default has occurred and is continuing or would be caused
by giving effect to this Notice of Continuation Conversion.

 
INTEGRYS ENERGY GROUP, INC.
 
By:_______________________________________
Name:
Title:
 
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 2.7
to
Five Year Credit Agreement
 
FORM OF NOTE
 
__________, 201_
 
FOR VALUE RECEIVED, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of ___________ (the “Lender”),
at the office of U.S. Bank National Association (the “Agent”) as set forth in
that certain Five Year Credit Agreement dated as of June 13, 2012, among the
Borrower, the Lenders named therein and U.S. Bank National Association, as Agent
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”), or at such other place or places as the holder of this
Note may designate, the aggregate principal amount of all advances made by the
Lender as Loans (and not otherwise repaid), in Dollars and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
Loan made by the Lender, at such office, in like money and funds, for the period
commencing on the date of each Loan until each Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement and evidences
Loans made by the Lender thereunder.  The Lender shall be entitled to the
benefits of the Credit Agreement.  Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement and the terms and
conditions of the Credit Agreement are expressly incorporated herein and made a
part hereof.
 
The Credit Agreement provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayments of Loans upon the
terms and conditions specified therein.  In the event this Note is not paid when
due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to the principal and interest, all costs of collection, including
reasonable attorney fees.
 
Except as permitted by Section 11.3(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
 
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Agent and the
Lender on its books; provided that the failure of the Agent or the Lender to
make any such recordation shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under this Note in
respect of the Loans to be evidenced by this Note, and each such recordation
shall be prima facie evidence of the obligations owing under this Note absent
demonstrable error.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.
 
INTEGRYS ENERGY GROUP, INC.
 
By:______________________________________
Name:
Title:
 
2
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.8
to
Five Year Credit Agreement
 


FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, 201__
TO:                  U.S. Bank National Association
Attention:
[Address]
 
RE:                 Five Year Credit Agreement dated as of June 13, 2012 among
Integrys Energy Group, Inc. (the “Borrower”), U.S. Bank
National Association, as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:                                           , 201__
 
1.  
This Swing Line Notice is made pursuant to the terms of the Credit
Agreement.  All capitalized terms used herein unless otherwise defined shall
have the meanings set forth in the Credit Agreement.

 
2.  
Please be advised that the Borrower is requesting a Swing Line Loan in the
amount of $_____________ to be funded on ___________, 201__.

 
3.  
On the date of the requested Swing Line Loan, immediately after giving effect to
the funding and the application thereof, the aggregate amount of Revolving Loans
plus Swing Line Loans plus all Letter of Credit Obligations outstanding will be
$__________, which is less than or equal to the Revolving Loan Commitment.

 
4.  
On and as of the date of the requested Revolving Loan, immediately after giving
effect to the funding and the application thereof, the representations and
warranties made by the Borrower in any Credit Document (excluding those
contained in Sections 6.7 and 6.10 of the Credit Agreement) are true and correct
in all material respects except to the extent they expressly relate to an
earlier date.

 
5.  
No Default or Event of Default exists or is continuing or will be caused by
giving effect to this Notice of Borrowing.

 
INTEGRYS ENERGY GROUP, INC.
 
By:______________________________________
Name:
Title:
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.1(c)
 
FORM OF OFFICER’S CERTIFICATE
 
TO:                  U.S. Bank National Association
Attention:
[Address]
 
RE:                  Five Year Credit Agreement dated as of June 13, 2012
among Integrys Energy Group, Inc. (the “Borrower”), U.S. Bank
National Association, as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:_________, ___
 
Pursuant to the terms of the Credit Agreement, I, _________________________
[Chief Financial Officer/Treasurer/Secretary/Assistant Treasurer] of INTEGRYS
ENERGY GROUP hereby certify that, as of the fiscal quarter ending ____________,
201__, the statements below are accurate and complete in all respects (all
capitalized terms used below shall have the meanings set forth in the Credit
Agreement):
 
A. Attached hereto as Schedule I are (x) calculations (calculated as of the date
of the financial statements referred to in paragraph C. below) demonstrating
compliance by the Borrower with the financial covenant contained in Section 7.2
of the Credit Agreement and (y) Borrower’s Public Debt Ratings as of the date
hereof.
 
B. No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.
 
C. The quarterly/annual financial statements for the fiscal quarter/year ended
___________ which accompany this certificate fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP, subject to changes resulting from normal
year-end audit adjustments.
 
INTEGRYS ENERGY GROUP, INC.
 
By:_______________________________________
[Chief Financial Officer/Treasurer/Secretary
Assistant Treasurer]
 
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Schedule 1 to
Exhibit 7.1(c) to
Five Year Credit Agreement
Maximum Leverage Ratio
 
1.           Total Funded Debt
$______________________
   
2.           Net Worth
$______________________
   
3.           Capitalization (Line 1 + Line 2)
$______________________
   
4.           Total Funded Debt to Capitalization Ratio:
  (Line 1/Line 3)
______: 1.00
   
Maximum Permitted Total Funded
Debt to Capitalization
Ratio:                                                                .65: 1.0
 



Borrower’s Public Debt Ratings:
 
S&P_________________________________
 
Moody’s______________________________
 
 
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Exhibit 11.3
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 
________________________________
 
  1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
  2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
  3
Select as appropriate.

 
  4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

  
 
 

--------------------------------------------------------------------------------

-2-
 


1.           Assignor[s]:                         ________________________________


 
______________________________

 
[Assignor [is] [is not] a Defaulting Lender]



2.
Assignee[s]:
______________________________



 
______________________________

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]



3.
Borrower:
INTEGRYS ENERGY GROUP, INC.



4.
Administrative Agent:
U.S. BANK, NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement



5.
Credit Agreement:
The $635,000,000 Credit Agreement dated as of [_______] among Integrys Energy
Group, Inc., the Lenders parties thereto, U.S. Bank, National Association, as
Agent, and the other agents parties thereto



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Aggregate Amount of
Commitment/Loans for
all Lenders7
Amount of
Commitment/Loans
Assigned8
Percentage
Assigned of
Commitment/
Loans8
CUSIP Number
   
$
$
%
     
$
$
%
     
$
$
%
 



[7.           Trade Date:                                ______________]9
 
[Page break]

________________________________
   
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 
 

--------------------------------------------------------------------------------

-3-
 




Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]10
 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


ASSIGNEE[S]11
[NAME OF ASSIGNEE]




By:______________________________
   Title:




[NAME OF ASSIGNEE]




By:______________________________
   Title:


[Consented to and]12 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
  Administrative Agent


By: _________________________________
  Title:


[Consented to:]13
________________________________

10 Add additional signature blocks as needed.

 
11 Add additional signature blocks as needed.

 
12 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 
 
 

--------------------------------------------------------------------------------

-4-
 
 
[NAME OF RELEVANT PARTY]


By: ________________________________
  Title:
 
________________________________
 
13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2.           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.3(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 11.3(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) [if it is a
Foreign Lender] attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms
 
 
 

--------------------------------------------------------------------------------

-2-
 
 
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date.  The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.  Notwithstanding the
foregoing, the Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.


 
2
Integrys Five Year Credit Agreement
 

--------------------------------------------------------------------------------

 
 